               Case 19-12804-JKO    Doc 60    Filed 07/08/19    Page 1 of 66



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                                   Case No.: 19-12804-JKO
                                                         Chapter 11
PATRICE M. TORRENCE DPM, LLC,

         Debtor-in-Possession.
                                        /

                   DEBTOR’S COMBINED DISCLOSURE STATEMENT
                         AND PLAN OF REORGANIZATION

                                   Dated: July 5, 2019

By: /s/ Patrice Torrence                     By: /s/ Chad Van Horn, Esq.
   Patrice Torrence                             Chad Van Horn, Esq.
   Owner and Managing Member                    Florida Bar No. 64500
                                                Attorney for Debtor

                                                VAN HORN LAW GROUP, P.A.
                                                330 N. Andrews Ave., Suite 450
                                                Fort Lauderdale, Florida 33301
                                                (954) 765-3166
                                                (954) 756-7103 (facsimile)
                                                Email: Chad@cvhlawgroup.com




IMPORTANT:    THIS COMBINED DISCLOSURE STATEMENT AND PLAN OF
REORGANIZATION, PURSUANT TO §§ 1125 AND 1129 OF THE BANKRUPTCY
CODE, CONTAINS INFORMATION THAT MAY BEAR UPON YOUR DECISION TO
ACCEPT OR REJECT THE PROPOSED PLAN OF REORGANIZATION. PLEASE
REVIEW THIS DOCUMENT WITH CARE.




                                      Page 1 of 32
                    Case 19-12804-JKO                      Doc 60          Filed 07/08/19              Page 2 of 66



                                                                 CONTENTS

SECTION 1: Introduction. ............................................................................................................. 5
SECTION 2: Background of the Debtor. ....................................................................................... 6
   (a)      Business of the Debtor. .................................................................................................... 6
   (b)      Events Leading to Chapter 11 Filing................................................................................ 6
   (c)      Insiders of the Debtor. ...................................................................................................... 6
   (d)      Management of the Debtor after Bankruptcy. .................................................................. 7
   (e)      Current and Historical Financial Condition. .................................................................... 7
SECTION 3: GENERAL INFORMATION. ................................................................................. 7
   (a) Brief Overview of Chapter 11 .............................................................................................. 7
      (1) Property of the Estate ........................................................................................................ 7
      (2) Automatic Stay.................................................................................................................. 7
      (3) Voting ............................................................................................................................... 7
      (4) Confirmation Standards .................................................................................................... 9
      (5) Liquidation Analysis ....................................................................................................... 10
      (6) Feasibility........................................................................................................................ 10
SECTION 4: TREATMENT OF CLAIMS AND EQUITY INTERESTS. ................................ 10
   (a) Allowed Administrative Claims ......................................................................................... 10
   (b) Priority Tax Claims ............................................................................................................ 11
   (c) U.S. Trustee Fees ................................................................................................................ 11
   (d) Classes of Secured Claims .................................................................................................. 12
   (e) Classes of Priority Unsecured Claims ................................................................................ 13
   (f) Undisputed General Unsecured Claims .............................................................................. 14
   (g) Summary of General Unsecured Claims ............................................................................ 14
   (h) Disputed General Unsecured Claims .................................................................................. 14
   (i) Classes of Equity Interest Holders ...................................................................................... 15
SECTION 5: DESIGNATION OF IMPAIRMENT. ................................................................... 15
   (a) Designation of Impaired and Unimpaired Classes. ............................................................ 15
   (b) Voting of Claims and Equity Interests. .............................................................................. 15
SECTION 6: Provisions Covering Distribution, General Provisions. ......................................... 15
   (a) Method of Distribution Pursuant to the Plan ...................................................................... 16
   (b) Disputed Claims ................................................................................................................. 17
   (c) Disallowed Claims .............................................................................................................. 17
   (d) Disbursing Agent ................................................................................................................ 17


                                                               Page 2 of 32
                    Case 19-12804-JKO                     Doc 60          Filed 07/08/19               Page 3 of 66



  (e) No Recourse ........................................................................................................................ 17
  (f) Amendments to Claims ....................................................................................................... 18
  (g) Post-petition Interest on Claims ......................................................................................... 18
  (h) Unclaimed Distributions ..................................................................................................... 18
SECTION 7: ASSUMPTION OR REJECTION OF EXECUTORY CONTRACTS. ................ 18
SECTION 8: PROVISIONS FOR EXECUTION AND IMPLEMENTATION. ........................ 19
  (a) Funding ............................................................................................................................... 19
  (b) Effectiveness of Securities, Instruments and Agreements.................................................. 19
  (c) Approval of Agreements ..................................................................................................... 19
  (d) No Change of Control......................................................................................................... 20
  (e) Administration After the Effective Date ............................................................................. 20
  (f) Term of Bankruptcy Injunction or Stays ............................................................................. 20
  (g) Revesting of Assets ............................................................................................................ 20
  (h) Discharge of Debtor............................................................................................................ 20
  (i) Injunction Related to Confirmation ..................................................................................... 20
  (j) Votes Solicited in Good Faith ............................................................................................. 21
  (k) Legal Proceedings............................................................................................................... 21
     (1) Potential Bankruptcy Causes of Action .......................................................................... 21
     (2) Preservation of Claims and Causes of Action................................................................. 22
  (l) Notices ................................................................................................................................. 22
SECTION 9: CONFIRMATION AND EFFECTIVENESS OF CDP. ....................................... 22
  (a) Conditions Precedent to Confirmation ............................................................................... 22
  (b) Effect of Failure .................................................................................................................. 23
  (c) Waiver of Conditions .......................................................................................................... 23
SECTION 10: RETENTION OF JURISDICTION. .................................................................... 23
SECTION 11: TAX CONSEQUENCES OF CDP. ..................................................................... 24
  (a) United States Federal Income Tax Consequences to the Debtor ........................................ 25
  (b) United States Federal Income Tax Consequences to Claimants ........................................ 26
  (c) Information Reporting and Backup Withholding ............................................................... 26
SECTION 12: MISCELLANEOUS PROVISIONS. ................................................................... 27
  (a) Effectuating Documents and Further Transactions. ........................................................... 27
  (b) Post-Effective Date Fees and Expenses.............................................................................. 27
  (c) Amendment or Modification of Plan .................................................................................. 27
  (d) Severability ......................................................................................................................... 27



                                                              Page 3 of 32
                   Case 19-12804-JKO                    Doc 60          Filed 07/08/19             Page 4 of 66



  (e) Filing of Additional Documents ......................................................................................... 28
  (f) No Admissions .................................................................................................................... 28
  (g) Substantial Consummation ................................................................................................. 28
  (h) Inconsistency ...................................................................................................................... 28
  (i) Remedy of Defects .............................................................................................................. 28
SECTION 13: CONCLUSION. ................................................................................................... 28
APPENDIX A: DEFINITIONS. .................................................................................................. 29

Exhibit “A” – Projections and Plan Distributions
Exhibit “B” – Liquidation Analysis
Exhibit “C” – May 2019 Monthly Operating Report




                                                            Page 4 of 32
              Case 19-12804-JKO        Doc 60     Filed 07/08/19    Page 5 of 66



   SECTION 1: INTRODUCTION.

       PATRICE M. TORRENCE DPM, LLC (the “Debtor”) submits this Combined Disclosure
Statement and Plan of Reorganization (the “CDP”), pursuant to §§ 1125 and 1129 of the
Bankruptcy Code, to all of Debtor’s creditors and parties in interest. The CDP contains
information about the Debtor and details the Debtor’s reorganization.


       YOUR RIGHTS MAY BE AFFECTED.

       The CDP should be read in its entirety, along with all exhibits, before
       making a decision to accept or reject the plan of reorganization.

       You should read the CDP carefully and discuss CDP with your attorney.

       If you do not have an attorney, you may wish to consult one.


        The CDP describes: (1) the Debtor and significant events during the bankruptcy case;
(2) how the CDP proposes to treat claims or equity interests of the type you hold (i.e., what you
will receive on your claim or equity interest if the plan is confirmed); (3) who can vote on or
object to the CDP; (4) what factors the Bankruptcy Court (the “Court”) will consider when
deciding whether to confirm the CDP; (5) why the Debtor believes the CDP is feasible, and how
the treatment of your claim or equity interest under the CDP compares to what you would
receive on your claim or equity interest in an orderly liquidation; and (6) the effect of
confirmation of the CDP.

     NO STATEMENTS, INFORMATION OR REPRESENTATIONS CONCERING
THE DEBTOR, PARTICULARLY AS TO ITS FUTURE INCOME OR FINANCIAL
CONDITION, ARE AUTHORIZED BY THE DEBTOR OTHER THAN AS SET FORTH
IN THIS CDP. THE INFORMATION CONTAINED HEREIN HAS NOT BEEN
SUBJECT TO A CERTIFIED AUDIT. THE DEBTOR DOES NOT AND CAN NOT
WARRANT AND REPRESENT THE ACCURACY OF THE INFORMATION
CONTAINED HEREIN, BUT GREAT EFFORT HAS BEEN MADE TO ENSURE THE
ACCURACY OF THE INFORMATION.

     UPON FILING THE CDP, THE DEBTOR WILL REQUEST THE
BANKRUPTCY COURT TO CONDITIONALLY APPROVE THE CDP AS
CONTAINING SUFFICIENT INFORMATION, UNDER § 1125 OF THE BANKRUPTCY
CODE, TO ENABLE A HYPOTHETICAL REASONABLE INVESTOR TO MAKE AN
INFORMED DECISION TO ACCEPT OR REJECT THE CDP. REGARDLESS OF THE
BANKRUPTCY COURT’S DECISION TO CONDITIONALLY APPROVE THE CDP,
THE BANKRUPTCY COURT DID NOT PASS A DECISION UPON THE PLAN.
NEITHER THIS CDP NOR ANY ORDER THAT CONDITIONALLY APPROVES THE
CDP ARE TO BE CONSTRUED AS APPROVAL OR ENDORSEMENT AS TO THE
FAIRNESS OR MERITS OF THE PLAN BY THE BANKRUPTCY COURT.



                                          Page 5 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 6 of 66



   SECTION 2: BACKGROUND OF THE DEBTOR.

               (a)    Business of the Debtor.

        The Debtor is a Florida limited liability corporation founded on May 19, 2009, when it
registered with the State of Florida. The business leases an office at 330 NW 49th Avenue,
Plantation, FL 33317. The Debtor has been in continuous operations as a medical practice with a
specialization on podiatry since its inception.

        The Debtor’s principal, Patrice M. Torrence, founded the Debtor and has been its only
practitioner. Ms. Torrence is a licensed podiatric physician who serves the tri-county areas of
Miami-Dade, Broward and West Palm Beach. Ms. Torrence is the 100% owner of the Debtor
and performs all of the house calls for the Debtor’s clients.

       The Debtor has two other employees: Kevin Torrence and Gina Antunez. Mr. Torrence
works for the Debtor as office personnel and is a W-2 employee. Ms. Antunez works for the
Debtor as contract labor and assists the Debtor with billing Medicare patients, which is a
majority of the Debtor’s revenue.

               (b)    Events Leading to Chapter 11 Filing.

        Prior to filing, the Debtor switched its medical billing service provider in January 2017
and sustained a significant loss in revenue due to inadequate billing services. Upon the advice
and procurement by a business advisor, Allan B. Dombrow & Associates, P.A., the Debtor and
its principal to entered into several merchant cash advances that required daily debits on the
Debtor’s account for repayment. Those creditors are 1st Global Capital, Fundation Group LLC,
and Quick Bridge (DE 1, pp. 13-14). Ultimately, the Debtor was unable to afford the repayment
required under the agreements and defaulted.

        The Debtor and its principal also entered into two agreements with Secured Creditor
Ocean Bank (“OB”) for commercial loans in the amount of $150,000.00 and $50,000.00. OB
was granted a first priority lien on all of the Debtor’s assets as collateral for the loans. Debtor
subsequently defaulted on the loans and OB filed a state court complaint against the Debtor and
its principal on January 17, 2019. On March 1, 2019, the Debtor filed in chapter 11 to reorganize
the debts and continue operations.

               (c)    Insiders of the Debtor.

        As defined by § 101(31) of the United States Bankruptcy Code, the insider of the Debtor
is Patrice Torrence, the 100% owner and Managing Member. Ms. Torrence earned $342,048.76
in 2018 (DE 12).




                                           Page 6 of 32
                      Case 19-12804-JKO                       Doc 60           Filed 07/08/19                Page 7 of 66



                       (d)         Management of the Debtor after Bankruptcy.

      After the effective date1 (the “Effective Date”) of the order confirming the Debtor’s CDP,
the Debtor’s entity will continue to operate. Patrice Torrence will continue as the Managing
Member of the confirmed Debtor.

                       (e)         Current and Historical Financial Condition.

       The Debtor continues to operate the business as a debtor-in-possession. The cash on
hand generated from post-petition operations of the Debtor is $8,022.82 and is reflected in the
Debtor’s current report for May 2019 (DE 48).

        The Debtor has financially lean months from January to March when deductibles on
Medicare are being used. For this reason, the Debtor intends to retain earnings through the last
three quarters of the year in order to be able to meet the CDP obligations.

     SECTION 3: GENERAL INFORMATION.

                       (a) Brief Overview of Chapter 11

                                   (1) Property of the Estate

       The commencement of a chapter 11 bankruptcy case creates an estate comprising of all
the legal and equitable interests of the debtor in property as of the date the petition is filed.
Sections 1101, 1107, and 1108 of the Bankruptcy Code provide that a debtor may continue to
operate its business and remain in possession of its property as a “debtor in possession” unless
the bankruptcy court orders the appointment of a trustee. No trustee has been appointed in the
Debtors’ case.

                                   (2) Automatic Stay

       Pursuant to 11 U.S.C. § 362, the filing of a chapter 11 petition operates as an automatic
stay applicable to all entities of various actions to collect pre-petition claims from the Debtors or
otherwise interfere with their property or businesses.

                                   (3) Voting

                                               (A) Who May Vote or Object

        Any party in interest may object to the confirmation of the Plan if any party believes that
the requirements for confirmation are not met.




           1
                       The Effective Date of this Plan is the first business day following the date that is thirty (30) days after the entry of the order
of confirmation. If, however, a stay of the confirmation order is in effect on that date, the effective date will be the first business day after the date
on which the stay of the confirmation order expires or is otherwise terminated.



                                                                   Page 7 of 32
               Case 19-12804-JKO          Doc 60     Filed 07/08/19     Page 8 of 66



        Many parties in interest, however, are not entitled to vote to accept or reject the Plan. A
creditor or equity interest holder has a right to vote for or against the Plan only if that creditor or
equity interest holder has a claim or equity interest that is both (1) allowed or allowed for voting
purposes and (2) impaired. As provided in 11 U.S.C. § 1124, a class is considered impaired if
the Plan alters the legal, equitable, or contractual rights of the members of that class.

        Only a creditor or equity interest holder with an allowed claim or an allowed equity
interest has the right to vote on the Plan. Generally, a claim or equity interest is allowed if either:
(1) the Debtor has scheduled the claim on its schedules, unless the claim has been scheduled as
disputed, contingent, or unliquidated; or (2) the creditor has filed a proof of claim or equity
interest, and no objection has been filed to such proof of claim or equity interest. When a claim
or equity interest is not allowed, the creditor or equity interest holder holding the claim or equity
interest cannot vote unless, after notice and hearing, the Court either overrules the objection or
allows the claim or equity interest voting purposes pursuant to Rule 3018(a) of the Federal Rules
of Bankruptcy Procedure.

       The Debtor will file any objections to filed proofs of claim prior to the balloting process
described herein.
                             (B) Who May Not Vote

       The holders of the following types of claims and equity interests are not entitled to vote
to accept or reject the Plan: (1) holders of claims and equity interests that have been disallowed
by an order of the Court; (2) holders of other claims or equity interests that are not “allowed
claims” or “allowed equity interests” (as discussed above), unless they have been allowed for
voting purposes; (3) holders of claims or equity interests in unimpaired classes; (4) holders of
claims entitled to priority pursuant to 11 U.S.C. §§ 507(a)(2), (a)(3), and (a)(8); (5) holders of
claims or equity interests in classes that do not receive or retain any value under the Plan; and (6)
administrative expense claimants.

Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the
Confirmation of the Plan and to the Adequacy of the Disclosure Statement.

                               (C) Who Can Vote in More Than One Class?

       A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim, or who otherwise holds claims in multiple classes, is entitled to accept or reject
the Plan is each capacity, and should cast one ballot for each claim.

                               (D) Votes Necessary to Confirm the Plan

        If impaired classes exist, the Court cannot confirm the Plan unless: (1) at least one
impaired class of creditors has accepted the Plan without counting the votes of any insiders
within that class, and (2) all impaired classes have voted to accept the Plan, unless the Plan is
eligible to be confirmed by a cramdown on non-accepting classes.




                                            Page 8 of 32
              Case 19-12804-JKO          Doc 60     Filed 07/08/19     Page 9 of 66



                               (E) Votes Necessary for a Class to Accept the Plan

        A class of claims accepts the Plan if both of the following occur: (1) the holders of more
than one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the
Plan, and (2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the
class, who vote, cast their votes to accept the plan.

      A class of equity interests accepts the Plan if the holder of at least two-thirds (2/3) in
amount of the allowed equity interests in the class, who vote, cast their votes to accept the Plan.

                               (F) Treatment of Nonaccepting Classes

        Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm
the Plan if the nonaccepting classes are treated in the manner prescribed by 11 U.S.C. § 1129(b).
A Plan that binds nonaccepting classes is commonly referred to as a cramdown plan. The Code
allows the Plan to bind nonaccepting classes of claims or equity interests if it meets all the
requirements for consensual confirmation except the voting requirements of 11 U.S.C. §
1129(a)(8), does not discriminate unfairly, and is fair and equitable toward each impaired class
that has not voted to accept the Plan.

You should consult your own attorney if a cramdown confirmation will affect your claim or
equity interest, as the variations on this general rule are numerous and complex.

                       (4) Confirmation Standards

        The proponent of the Plan must meet all applicable requirements of 11 U.S.C. § 1129(a)
(except 11 U.S.C. § 1129(a)(8) if the proponent proposes to seek confirmation of the Plan under
the provisions of 11 U.S.C. § 1129(b)). These requirements include, among other things, that: (a)
the Plan comply with applicable provisions of Title 11, United States Code and other applicable
law; (b) the Plan be proposed in good faith; (c) at least one impaired Class of claims must accept
the Plan, without counting votes of insiders; (d) the Plan must distribute to each creditor and
equity interest holder at least as much as the creditor or equity holder would receive in a chapter
7 liquidation case, unless the creditor or equity interest holder votes to accept the Plan; and (e)
the Plan must be feasible. These requirements are not the only requirements listed in 11 U.S.C. §
1129, and they are not the only requirements for confirmation.

        The Bankruptcy Court may confirm a plan of reorganization even though fewer than all
the classes of impaired Claims and Interests have accepted the plan. If a plan of reorganization is
to be confirmed despite the rejection of a class of impaired Claims or Interests, then the
proponent of the plan must show, among other things, that the plan of reorganization does not
discriminate unfairly and that the plan is fair and equitable with respect to each impaired class of
Claims or Interests that has not accepted the plan of reorganization.




                                           Page 9 of 32
             Case 19-12804-JKO          Doc 60    Filed 07/08/19     Page 10 of 66



                      (5) Liquidation Analysis

        To confirm a plan, the Court must find that all creditors and equity interest holders who
do not accept the Plan will receive at least as much under the Plan as such claim and interest
holders would receive in a chapter 7 liquidation.

                      (6) Feasibility

The Court must find that confirmation of the Plan is not likely to be followed by the liquidation,
or the need for further financial reorganization, of the Debtor or any successor to the Debtor,
unless such liquidation or reorganization is proposed in the Plan.

                              (A) Ability to Initially Fund Plan

        The Debtor believes that he will have enough cash on hand on the effective date of the
Plan to pay all claims and expenses that are entitled to be paid on that date.

                              (B) Ability to Make Future Plan Payments and Operate Without
                              Further Reorganization.

        The plan proponent must also show that he will have enough cash over the life of the
Plan to make the required Plan payments.

   SECTION 4: TREATMENT OF CLAIMS AND EQUITY INTERESTS.

        The treatment of and consideration to be received by holders of Allowed Claims or
Allowed Interests pursuant to this Section and the CDP shall be in full satisfaction, settlement,
release, extinguishment, and discharge of their respective Claims against or interests in the
Debtor and the estate, except as otherwise provided in the Plan or the Confirmation Order. The
holders of liens satisfied, discharged, and released under the Plan shall execute any and all
documentation reasonably requested by the Debtor or the Reorganized Debtor evidencing the
satisfaction, discharge and release of such liens.

               (a) Allowed Administrative Claims

        Each holder of an Allowed Administrative Claim shall receive, in full satisfaction,
settlement, release and discharge of such Allowed Administrative Claim, either (A) an amount
equal to the unpaid amount of such Allowed Administrative Claim in cash commencing on the
later of (i) the Effective Date, (ii) the date that such Claim becomes an Allowed Administrative
Claim by a Final Order, or (iii) a date agreed to by the Claimholder and the Debtor; or (B) such
other treatment (i) as may be agreed upon in writing by the Claimholder and the Debtor, or (ii) as
the Bankruptcy Court has ordered or may order. Notwithstanding the foregoing, Allowed
Administrative Claims representing (a) liabilities, accounts payable or other Claims or
obligations incurred in the ordinary course of business of the Debtor consistent with past
practices subsequent to the Petition Date, shall be paid or performed by the Debtor in accordance
with the terms and conditions of the particular transactions relating to such liabilities and any



                                          Page 10 of 32
             Case 19-12804-JKO         Doc 60     Filed 07/08/19    Page 11 of 66



agreements or contracts relating thereto; provided, notwithstanding any contract provision,
applicable law or otherwise, that entitles a holder of an Allowed Administrative Claim to post-
petition interest, no holder of an Allowed Administrative Claim shall receive post-petition
interest, on account of such Claim.

        Compensation of professionals and reimbursement of expenses incurred by professionals
are Administrative Claims pursuant to §§ 503(b)(2), 503(b)(3), 503(b)(4) and 503(b)(5) of the
Code (the “Professional Fees and Expenses Claims”). All payments to Professionals for
Professional Fees and Expenses Claims will be made in accordance with the procedures
established by the Code, the Rules and the Court relating to the payment of interim and final
compensation for services rendered and reimbursement of expenses. The Court will review and
determine all applications for compensation for services rendered and reimbursement of
expenses.

        All entities seeking an award by the Court of Professional Fees and Expenses shall file
their respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred through the Effective Date pursuant to § 330 of the Code
and Rule 2016 by the date that is ten (10) days after the Effective Date or such other date as may
be fixed by the Court.

               (b) Priority Tax Claims

        Each holder of an Allowed Priority Tax Claim shall receive, at the sole discretion of the
Debtor, and in full satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Priority Tax Claim, (A) an amount equal to the unpaid amount of such Allowed Priority
Tax Claim in cash commencing on the later of (i) the Effective Date, (ii) the date that such Claim
becomes an Allowed Priority Tax Claim by a Final Order, or (iii) a date agreed to by the
Claimholder and the Debtor; (B) as provided in § 1129(a)(9)(C) of the Bankruptcy Code, cash
payments made in equal monthly installments beginning on the Effective Date, with the final
installment payable not later than the sixtieth (60th) month following the Petition Date, together
with interest (payable in arrears) on the unpaid portion thereof at 6% from the Effective Date
through the date of payment thereof; or (C) such other treatment as to which the Debtor and such
Claimholder shall have agreed in writing or the Bankruptcy Court has ordered or may order;
provided, however, that the Debtor reserves the right to pay any Allowed Priority Tax Claim, or
any remaining balance of any Allowed Priority Tax Claim, in full at any time on or after the
Effective Date without premium or penalty; and, provided further, that no holder of an Allowed
Priority Tax Claim shall be entitled to any payments on account of any pre-Effective Date
interest accrued on or penalty arising before or after the Petition Date with respect to or in
connection with such Allowed Priority Tax Claim.

               (c) U.S. Trustee Fees

       All fees required to be paid by 28 U.S.C. § 1930(a)(6) (“U.S. Trustee Fees”) will accrue
and are required to be timely paid until the case is closed, dismissed, or converted to another
chapter of the Code. Specifically, the Debtor is obligated to pay the U.S. Trustee the appropriate
sum required pursuant to 28 U.S.C. § 1930(a)(6), through the date of confirmation of this Plan,



                                          Page 11 of 32
                Case 19-12804-JKO         Doc 60         Filed 07/08/19       Page 12 of 66



within fourteen (14) business days of the entry of an order confirming this Plan. These fees have
not been paid. Furthermore, the Reorganized Debtor is obligated to file with the Court post-
confirmation Quarterly Operating Reports and pay the U.S. Trustee the appropriate sum required
pursuant to 28 U.S.C. § 1930(a)(6) for post-confirmation periods within the time period set forth
in 28 U.S.C. § 1930(a)(6), based upon all post-confirmation disbursements, until the earlier of
the closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the
entry of an Order by the Bankruptcy Court dismissing this case or converting this case to another
Chapter under the U.S. Bankruptcy Code.

       The following chart lists the Debtor’s estimated Administrative expenses and their
proposed treatment under the Plan:

                                      ESTIMATED
               TYPE                                                    PROPOSED TREATMENT
                                     AMOUNT OWED

Expenses Arising in the Ordinary                           Paid in full on the Effective Date of the Plan, or
Course of Business After the           $0.00 (Paid in      according to terms of obligation, if later. The Debtor
Petition Date                        Regular Course of     has been paying post-petition expenses in the normal
                                         Business)         course, and does not believe that any amounts are
                                                           due and owing.

The Value of Goods Received in the
Ordinary Course of Business Within        $0.00
20 Days Before the Petition Date                           N/A

                                                           Paid in full on the Effective Date of the Plan, or
                                                           according to a separate agreement, or according to
Professional Fees, as approved by                          Court order if such fees have not been approved by
the Court                                                  the Court on the Effective Date of the Plan.
                                      Est. $21,000.00



Clerk’s Office Fees                       $0.00            N/A

Other Administrative Expenses             $0.00            N/A

Office of the U.S. Trustee Fees        Est. $650.00        Paid in full on the Effective Date of the Plan.

TOTAL                                 Est. $21,650.00


                 (d) Classes of Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy
estate (or that are subject to set off) to the extent allowed as secured claims under 11 U.S.C. §
506. The following chart identifies the Plan’s proposed treatment of secured claims against the
Debtor.




                                             Page 12 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19      Page 13 of 66



              Class                 Impairment                        Treatment

Class 1 – Secured Claim of Ocean     Impaired     Class 1 consists of the secured claim of Ocean Bank.
Bank                                              The total amount of the secured claim is
                                                  $149,046.07 as of July 3, 2019.
Total Claim Amount: $149,046.07
                                                  Ocean Bank will receive monthly payments on its
Total Plan Payment: $172,889.00                   secured claim, with 6% interest, until the claim is
Plan Payment Term: 5 years                        paid in full.

Monthly Payment: $2,881.48                        The CDP will not discharge Ms. Torrence,
                                                  individually, of her personal guaranty to Ocean
                                                  Bank.

                                                  Ocean Bank will not collect on the debt against Ms.
                                                  Torrence, individually, as long as the payments of
                                                  the CDP are timely provided.


              Class                 Impairment                        Treatment

Class 2 – Secured Claim of           Impaired     Class 2 consists of the secured claim of Fundation
Fundation Group LLC                               Group LLC. The total amount of the secured claim
                                                  is $25,411.32.
Total Claim Amount: $25,411.32
                                                  Fundation Group LLC will receive monthly
Total Plan Payment: $25,411.32                    payments on its secured claim until the claim is paid
Plan Payment Term: 5 years                        in full.

Debtor Monthly Payment: $211.76                   Patrice Torrence will pay 50% of the monthly
                                                  payment individually.
Individual Monthly Payment:
$211.76                                           Fundation Group LLC will not collect on the debt
                                                  against Ms. Torrence, individually, as long as the
                                                  payments of the CDP are timely provided.


               (e) Classes of Priority Unsecured Claims

        Certain priority claims that are referred to in 11 U.S.C. §§ 507(a)(1), (4), (5), (6) and (7)
are required to be placed in classes. The Code requires that each holder of such a claim receive
cash on the Effective Date of the Plan equal to the Allowed amount of such claim. However, a
class of holders of such claims may vote to accept different treatment. The follow chart
identifies the Plan’s proposed treatment of priority unsecured claims against the Debtor.




                                           Page 13 of 32
              Case 19-12804-JKO         Doc 60    Filed 07/08/19       Page 14 of 66



              Class                  Impairment                        Treatment

Class 3 – Priority Unsecured Claim   Unimpaired   Class 3 consists of the priority unsecured claim of
of the Internal Revenue Service                   the Internal Revenue Service. The total amount of
                                                  the claim is $10,545.99.
Total Claim Amount: $10,545.99
                                                  The Internal Revenue Service will receive monthly
Total Plan Payment: $12,003.00                    payments, with 6% interest, on its claim, until the
Plan Payment Term: 52 months                      claim is paid in full.

Monthly Payment: $230.82


               (f) Undisputed General Unsecured Claims

        Undisputed general unsecured claims are not secured by property of the estate and are not
entitled to priority under 11 U.S.C. § 507(a). The following chart identifies the CDP’s proposed
treatments of undisputed general unsecured claims against the Debtor.

              Class                  Impairment                        Treatment

Class 4 – Undisputed General          Impaired    Class 4 consists of the undisputed general unsecured
Unsecured Creditors                               claims. The total amount of claims is $90,602.94.

Total Claims Amount: $90,002.94                   The allowed general unsecured claims will receive a
                                                  total of $9,000.30 to be paid in quarterly
Plan Payment Term: 5 years                        installments over 5 years.
Distribution percentage: 10.00%                   Exhibit “A” details the repayment obligations of the
                                                  Debtor with respect to Class 4.


               (g) Summary of General Unsecured Claims

        The Debtor’s scheduled and unsecured claims are set forth in Schedule F and in the
claims register. The aggregate amount of claims included in Class 3 as of July 5, 2019 is
$90,002.94. Based upon the distribution amount, the allowed unsecured claimants will receive a
distribution of 10.00%.

               (h) Disputed General Unsecured Claims

         The Debtor’s schedules have three disputed claims: Fundation Group LLC, 1st Global
Capital and Quick Bridge. Fundation Group LLC filed a proof of claim (no. 2-1), but no other
claims have been filed with respect to the disputed claims. The bar date to file a proof of claim
was July 1, 2019. Therefore, the claims of 1st Global Capital and Quick Bridge will not receive
a distribution from the CDP and will discharged on confirmation. The following chart identifies
the CDP’s proposed treatment of disputed general unsecured claims against the Debtor.


                                           Page 14 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 15 of 66



              Class                 Impairment                        Treatment

Class 5 – Disputed General              N/A       Class 5 consists of the disputed general unsecured
Unsecured Creditors                               claims. No proofs of claim were filed for the two
                                                  disputed claims of 1st Global Capital and Quick
Total Claims Amount: $37,777.20                   Bridge. The total amount of claims is $37,777.20.
Plan Payment Term: N/A                            The disputed general unsecured claims will receive
Distribution percentage: 0.00%                    a total of $-0-.



               (i) Classes of Equity Interest Holders

        Upon the effective date of the Debtor’s CDP, Patrice Torrence shall remain equity
shareholders in the newly reorganized Debtor in her pre-petition equity amounts. Ms. Torrence
shall continue new value by providing payment to Class 2.

   SECTION 5: DESIGNATION OF IMPAIRMENT.

               (a) Designation of Impaired and Unimpaired Classes.

       Class 1, 2, and 4 are impaired and entitled to vote on the CDP.

               (b) Voting of Claims and Equity Interests.

         The Bankruptcy Code entitles only holders of impaired claims or equity interests who
receive some distribution under a proposed plan to vote to accept or reject that plan. Holders of
claims or equity interests that are unimpaired under a proposed plan are conclusively presumed
to have accepted that plan and are not entitled to vote on it. Holders of classes of claims or equity
interests that will receive no distributions under a proposed plan are conclusively presumed to
reject that plan and, therefore, also not entitled to vote on it. 11 U.S.C. § 1126(f)-(g).

   SECTION 6: PROVISIONS COVERING DISTRIBUTION, GENERAL
   PROVISIONS.

        The rights afforded in this Plan and the payments and distributions to be made hereunder
shall be in exchange, satisfaction, discharge, and release of all existing claims of any kind, nature
or description whatsoever against Debtor or any of its assets or properties; and, except as
otherwise provided herein, upon the Effective Date, all existing claims against the Debtor shall
be, and be deemed to be, exchanged, satisfied, discharged, and released in full; and all holders of
claims shall be precluded from asserting against the Debtor or its assets or properties or
successors in interest, any other or further claim based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Effective Date.

        The distributions that are made to the various classes of creditors hereunder shall not be
subject to levy, garnishment, attachment, or like legal process by any creditor of a senior class by



                                           Page 15 of 32
              Case 19-12804-JKO         Doc 60      Filed 07/08/19     Page 16 of 66



reason of claimed contractual subordination rights, so that each creditor will have, receive, and
retain the sole and exclusive benefit of the distributions set forth in this Plan.

        Except as otherwise provided by this Plan, upon the consummation date, title to all assets
and properties dealt with by this Plan shall vest in the Debtor or its successor in interest, free and
clear of all claims and the Confirmation Order shall be a discharge of Debtor’s liabilities, except
as provided for herein.

       Debtor is authorized to make all cash payments directly or through one or more
disbursing agents who shall serve without further fee.

        Except as provided herein and subject to confirmation of the Debtor’s CDP, Debtor
reserves the right to pursue any action against third parties, including but not limited to causes of
action against creditors of the estate in state court, U.S. District Court, or appellate court against
third parties, including causes related to the claims against this estate and any vendor actions that
may later arise.

        Creditors may amend their proofs of claims prior to the Confirmation of Debtor’s Plan
and the actual aggregate amount of Allowed Claims may differ significantly from the amounts
used for the purposes of Debtor’s estimates. As a result, Debtor reserves for itself the right to
object to all objectionable proofs of claims.

               (a) Method of Distribution Pursuant to the Plan

        Subject to Rule 9010, and except as otherwise provided herein, all distributions under the
CDP shall be made by the Reorganized Debtor to the holder of each Allowed Claim at the
address of such holder as listed on the Schedules and/or Proof of Claim as of the distribution
record date unless the Debtor or Reorganized Debtor has been notified in writing of a change of
address, including by the filing of a Proof of Claim by such holder that provides an address
different from the address reflected on the Schedules.

      I.   Any payment of Cash made by the Reorganized Debtor pursuant to the CDP shall be
           made by check drawn on a domestic bank or by wire transfer.

     II.   Any payment or distribution required to be made under the CDP on a day other than a
           Business Day shall be made on the next succeeding Business Day.

    III.   Any distributions of Cash or other property pursuant to the CDP that is unclaimed for
           a period of six (6) months after the distribution date shall constitute Unclaimed Funds
           and any entitlement of any holder of any Claim to such distributions shall be
           extinguished and forever barred.

    IV.    Unless otherwise provided herein, all initial distributions and deliveries to be made on
           the Effective Date shall be made on the initial distribution date. Subsequent
           distributions shall be made in accordance with the terms set forth in the CDP.



                                           Page 16 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 17 of 66



     V.    At the close of business on the distribution record date, the claims register shall be
           closed, and there shall be no further changes in the record holders of any Claims. The
           Debtor shall have no obligation to recognize any transfer of any Claims occurring
           after the distribution record date; provided, however, that the foregoing will not be
           deemed to prohibit the sale or transfer of any Claim subsequent to the distribution
           record date and prior to the Effective Date. The Debtor shall instead be entitled to
           recognize and deal for all purposes under the Plan with only those record holders as
           of the close of business on the distribution record date.

               (b) Disputed Claims

        Notwithstanding any other provision of the Plan, if any portion of a Claim is disputed, the
full amount of such Claim shall be treated as a Disputed Claim for purposes of this Plan, and no
payment or Distribution provided under the CDP shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim or Allowed Equity Interest (in whole
or in Part).

               (c) Disallowed Claims

        All Claims held by Persons against whom the Debtor or Reorganized Debtor has
commenced an Action under §§ 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Code, shall
be deemed “disallowed” Claims pursuant to § 502(d) of the Code and holders of such Claims
shall not be entitled to vote to accept or reject the CDP. Claims that are deemed disallowed shall
continue to be disallowed for all purposes until the avoidance action against such party has been
settled or resolved by Final Order and any sums due to the Estate from such party have been
paid.

               (d) Disbursing Agent

        The Reorganized Debtor, or such Person(s) as the Reorganized Debtor may designate
with approval of the Court, will act as Disbursing Agent under the CDP with respect to all
Distributions to holders of Claims and Equity Interests, and will make all distributions required
to be distributed under the applicable provisions of the CDP.

               (e) No Recourse

        Notwithstanding that the Allowed Amount of any particular Disputed Claim is
reconsidered under the applicable provisions of the Code and Rules or is Allowed in an amount
for which after application of the payment priorities established by the Plan there is insufficient
value to provide a recovery equal to that received by other holders of Allowed Claims in the
respective Class, no Claim holder shall have recourse against the Disbursing Agent, the Debtor,
the Reorganized Debtor, the Equity Security Interests or any of its current managers, officers,
directors, employees, counsel, advisor, respective professionals, consultants, or Affiliates or their
respective successors or assigns, or any of their respective property. However, nothing in the
Plan shall modify any right of a holder of a Claim under § 502(j) of the Code. THE


                                           Page 17 of 32
             Case 19-12804-JKO          Doc 60     Filed 07/08/19     Page 18 of 66



ESTIMATION OF CLAIMS AND ESTABLISHMENT OF RESERVES UNDER THE
PLAN MAY LIMIT THE DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED
CLAIMS, REGARDLESS OF THE AMOUNT FINALLY ALLOWED ON ACCOUNT
OF SUCH DISPUTED CLAIMS.

               (f) Amendments to Claims

       A Claim may be amended prior to the Confirmation Date only as agreed upon by the
Debtor and the holder of such Claim, or as otherwise permitted by the Court, the Rules or
applicable law. After the Confirmation Date, a Claim may not be amended without the
authorization of the Court. Any amendment to a Claim filed after the Confirmation Date shall be
deemed disallowed in full and expunged without any action by the Debtor, the Reorganized
Debtor or the Estate, unless the Claim holder has obtained prior Court authorization for the filing
of such amendment.

               (g) Post-petition Interest on Claims

       Unless expressly provided in the Plan, the Confirmation Order, or any contract,
instrument, release, settlement, or other agreement entered into in connection with the Plan or
required by applicable law, post-petition interest shall not accrue on or after the Petition Date on
account of any Claim.

               (h) Unclaimed Distributions

        Upon return of any plan distribution, Debtor shall issue letter correspondence to the last
known address indicated on Debtor’s schedules or applicable proof of claim. Debtor’s
correspondence shall include a check for the applicable CDP Payment and provide all necessary
case information to enable Creditor’s determination of the applicability of Debtor’s plan
payment. Any payments made pursuant to CDP that are unclaimed for a period of six (6) months
shall be forfeited by the holder and will be re-deposited in the Disbursing Agent's account in
accordance with 11 U.S.C. § 347(b).

   SECTION 7: ASSUMPTION OR REJECTION OF EXECUTORY CONTRACTS.

      The Bankruptcy Code gives the Debtor the power, subject to the approval of the
Bankruptcy Court, to assume or reject executory contracts and unexpired leases. Rejection or
assumption may be effected pursuant to a plan of reorganization.

        Pursuant to §§ 365(a) and 1123(b)(2) of the Code, all Executory Contracts and unexpired
leases between the Debtor and any Person, as set forth in the table below, shall be deemed
assumed by the Reorganized Debtor as of the Effective Date, except for any Executory Contract
or unexpired lease (i) which previously has been assumed or rejected pursuant to an order of the
Court entered prior to the Effective Date or (ii) as to which a motion for approval of the
assumption or rejection of such Executory Contract or unexpired lease has been filed and served
prior to the Effective Date.




                                          Page 18 of 32
             Case 19-12804-JKO        Doc 60     Filed 07/08/19     Page 19 of 66



 Party to Executory Contract or Description                             Cure Payment(s)
 Unexpired Lease

 Bermudez Medical Group LLC           Lease of non-residential real $600.00
                                      property located at 2601 Davie
                                      Blvd, Suite B, Fort Lauderdale, FL
                                      33312


     To the extent there are any executory contracts or leases rejected by the Debtor, ANY
PROOF OF CLAIM FOR DAMAGES ARISING FROM THE REJECTION OF AN
EXECUTORY CONTRACT OR LEASE MUST BE FILED WITH THE COURT WITHIN
THIRTY DAYS AFTER THE ENTRY OF THE ORDER CONFIRMING THE PLAN.

   SECTION 8: PROVISIONS FOR EXECUTION AND IMPLEMENTATION.

       Upon confirmation of the CDP, and in accordance with the Confirmation Order, the
Debtor or Reorganized Debtor, as the case may be, will be authorized to take all necessary steps,
and perform all necessary acts, to consummate the terms and conditions of the CDP. In addition
to the provisions set forth elsewhere in the Plan, the following shall constitute the means for
implementation of the Plan.

              (a) Funding

        Upon the effective date of the Debtor’s CDP, the equity interest holders shall remain
equity shareholders in the newly reorganized Debtor.

        In order to assist in funding the Debtor’s business operations under the CDP, the Debtor
may retain any cash on hand, funds in its bank accounts, and amounts received from accounts
receivable to pay accounts payable. Accordingly, Debtor asserts that it is able to perform all of
its obligations under the CDP, and as such, the CDP satisfies § 1129(a)(11) of the Code.

              (b) Effectiveness of Securities, Instruments and Agreements

        On the Effective Date, all documents and agreements entered into or documents issued
pursuant to the CDP and/or any agreement entered into or instrument or document issued in
connection with any of the foregoing, as applicable, shall become effective and binding upon the
parties thereto in accordance with their respective terms and conditions and shall be deemed to
become effective simultaneously.

              (c) Approval of Agreements

        Entry of the Confirmation Order shall constitute approval of the CDP documents and all
such transactions, subject to the occurrence of the Effective Date.




                                         Page 19 of 32
             Case 19-12804-JKO           Doc 60    Filed 07/08/19     Page 20 of 66



               (d) No Change of Control

       Any acceleration, vesting or similar change of control rights of any Person or Entity in an
arrangement with the Debtor that could otherwise be triggered by the entry of the Confirmation
Order or the consummation of the CDP or any of the transactions contemplated thereby shall be
deemed to be waived and of no force or effect.

               (e) Administration After the Effective Date

       After the Effective Date, the Reorganized Debtor may operate its business, and may use,
acquire, and dispose of its property, free of any restrictions of the Code and Rules.

               (f) Term of Bankruptcy Injunction or Stays

        All injunctions or stays provided for in the Case under §§ 105 or 362 of the Code, or
otherwise, and in existence on the Confirmation Date, shall remain in full force and effect until
the Effective Date.

               (g) Revesting of Assets

       Except as otherwise provided in the CDP, pursuant to § 1141 of the Code, the property of
the Estate of the Debtor, shall revest in the Reorganized Debtor on the Effective Date, free and
clear of all Liens, Claims and interests of holders of Claims and Equity Interests, except as
otherwise provided in the CDP or the Confirmation Order.

               (h) Discharge of Debtor

      In accordance with § 1141 of the Code, the Debtor will receive a discharge of debt in this
bankruptcy case.

               (i) Injunction Related to Confirmation

        Upon the Effective Date of the Plan, all Persons who have been, are or may be holders of
Claims (including Late Filed Claims) against the Debtor, shall be enjoined from taking any
actions against or affecting the Debtor, or the Reorganized Debtor, on account of such Claims or
Equity Security Interest (other than actions brought to enforce any rights or obligations under the
Plan), including without limitation:

       1. Against the filing, commencing, conducting or continuing in any manner, directly or
          indirectly, any suit, action or other proceeding (including, without limitation, any
          proceeding in a judicial, arbitral, administrative or other forum) against or affecting
          the Debtor, with respect to any property of any of the foregoing or any direct or
          indirect transferee of any property of, or direct or indirect successor in interest to, any
          of the foregoing, or any property of any such transferee or success except as
          specifically authorized in the Plan;




                                           Page 20 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 21 of 66



       2. Enforcing, levying, attaching (including, without limitation, any prejudgment
          attachment), collecting or otherwise recovering by any means or in any manner,
          whether directly or indirectly, any judgment award, decree or other Order against the
          Debtor, with respect to any property of any of the foregoing or any of the direct or
          indirect transferee of any property of, or direct or indirect successor in interest to, any
          of the foregoing, or any property of any such transferees or successor, except as
          specifically authorized in the Plan;

       3. Creating, perfecting or otherwise enforcing in any manner, directly or indirectly, any
          liens or encumbrances against the Debtor, with respect to any property of any of the
          foregoing or any direct or indirect transferee of any property of, or direct or indirect
          successor in interest to, any of the foregoing, or any property of any such transferee
          or successor except as specifically authorized in the Plan;

       4. Setting-off, seeking reimbursement or contribution from or subrogation against or
          otherwise recouping in any manner, directly or indirectly, any amount against any
          liability owed to the Debtor, or any direct or indirect transferee of any property of, or
          successor in interest to, any of the foregoing except as specifically authorized in the
          Plan; or

       5. Proceeding in any manner and any place with regard to liquidating any Claim in any
          forum other than United States Bankruptcy Court for the Southern District of Florida
          or, if that Court does not have jurisdiction thereon, in the United States District Court
          for the Southern District of Florida or in such forum deemed appropriate by the
          Debtor.

               (j) Votes Solicited in Good Faith

        The Debtor has, and upon confirmation of the CDP shall be deemed to have, solicited
acceptances of the CDP in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and on account of such solicitation will not, be liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan.

               (k) Legal Proceedings

                       (1) Potential Bankruptcy Causes of Action

        Except as otherwise provided expressly in Debtor’s CDP, including, without limitation,
subsection (b) below, or in any contract, instrument, release or other agreement entered into in
connection with the Plan or by Order of the Court, in accordance with § 1123(b) of the
Bankruptcy Code, the Reorganized Debtor shall retain and may enforce any claims, rights, and
causes of action under §§ 544 through 550, inclusive, of the Bankruptcy Code or any other
applicable law. Debtor may pursue any such claims, rights and causes of action in accordance
with what it determines to be in its best interests. Debtor is not able to determine the viability of
the potential causes of action set forth above at the current time, nor has the Debtor determined a



                                           Page 21 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 22 of 66



cost benefit analysis of said actions. As a result, Debtor does not intend to pursue preference,
fraudulent conveyance, or other avoidance actions.

                       (2) Preservation of Claims and Causes of Action

        Debtor shall retain the right to prepare, file, pursue, prosecute, and settle the causes of
action, whether or not such causes of action have been asserted or commenced as of the Effective
Date, as a representative of the estate pursuant to 11 U.S.C. § 1123(b)(3)(B).

        To the extent that certain causes of action are filed by the Debtor, and are not resolved
prior to the Effective Date, such causes of action will re-vest in the Debtor pursuant to the terms
of the CDP.

               (l) Notices

       Any notice described in or required by the terms of this CDP or the Code and Rules shall
be deemed to have been properly given when actually received or if mailed, five days after the
day of mailing, if such shall have been sent by certified mail, return receipt requested, and if sent
to:

The Reorganized Debtor addressed to:                  Patrice M. Torrence, DPM, LLC
                                                      330 NW 49th Ave
                                                      Plantation, FL 33317-2030
With copies to:                                       Van Horn Law Group, P.A.
                                                      330 N. Andrews Avenue, Suite 450
                                                      Fort Lauderdale, Florida 33301
and                                                   Office of the U.S. Trustee
                                                      51 SW First Avenue, Room 1204
                                                      Miami, FL 33130

      SECTION 9: CONFIRMATION AND EFFECTIVENESS OF CDP.

               (a) Conditions Precedent to Confirmation

        The CDP shall not be confirmed by the Court unless and until the following conditions
shall have been satisfied or waived.

       (i) The Confirmation Order shall be in form and substance reasonably acceptable to the
Debtor and include, among other things, a finding of fact that the Debtor and the Reorganized
Debtor, acted in good faith within the meaning of and with respect to all of the actions described
in § 1125(e) of the Code and are, therefore, not liable for the violation of any applicable law, rule
or regulation governing such actions; and

       (ii) The Confirmation Order shall have been entered and shall be a Final Order (with no
modification or amendment thereof), and there shall be no stay or injunction that would prevent
the occurrence of the Effective Date;


                                           Page 22 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 23 of 66




        (iii) The statutory fees owing to the United States Trustee shall have been paid in full;
and

        (iv) All other actions, authorizations, filings consents and regulatory approvals required
(if any) shall have been obtained, effected or executed in a manner acceptable to the Debtor and
remain in full force and effect or, if waivable, waived by the Person or Persons entitled to the
benefit thereof.

               (b) Effect of Failure

         If each condition to the Effective Date specified in the Plan has not been satisfied or duly
waived within ninety (90) days after the Confirmation Date, then upon the filing of a motion by
the Debtor made before the time that all conditions have been satisfied or duly waived, the
Confirmation Order will be vacated by the Court; provided, however, that notwithstanding the
filing of such a motion, the Confirmation Order shall not be vacated if each of the conditions to
the Effective Date is either satisfied or duly waived before the Court enters an order granting the
relief requested in such motion. If the Confirmation Order is vacated, the Plan shall be deemed
null and void in all respects, including without limitation the discharge of Claims pursuant to §
1141 of the Code and the assumptions or rejections of executory contracts and unexpired leases
as provided by the Plan, and nothing contained herein shall (l) constitute a waiver or release of
any Action by, or Claims against, the Debtor or (2) prejudice in any manner the rights of the
Debtor.

               (c) Waiver of Conditions

        The Debtor may waive one or more of the conditions precedent to confirmation of the
Plan, or the condition precedent to effectiveness of the Plan set forth herein. The Debtor may
waive in writing one or more of the other conditions precedent to confirmation and effectiveness
of the Plan, without further notice to parties in interest or the Court without a prior hearing.

      SECTION 10: RETENTION OF JURISDICTION.

       The Court shall have exclusive jurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of, §§ 105(a) and 1142 of the Code and for,
among other things, the following purposes:

        A.      Determination of all issues and disputes regarding title to property of the estate,
and determination of all causes of action, controversies, duties or conflicts, whether or not
subject to litigation or proceedings pending as of the Confirmation date, between the Debtor and
any other party, including but not limited to, any right of the Debtor to recover assets pursuant to
the provisions of the Code and Rules.

        B.    Fix allowances of compensation and reimbursement of expenses pursuant to §
330 of the Code.




                                           Page 23 of 32
               Case 19-12804-JKO        Doc 60    Filed 07/08/19     Page 24 of 66



        C.      Correct any defect, cure any omission, or reconcile any inconsistency in this CDP
or the Order of Confirmation as may be necessary or appropriate to carry out the purposes and
intent of this CDP.

        D.      Determine pending applications for the assumption or rejection of executory
contracts and unexpired leases under § 365 of the Code and determine the allowance of Claims
resulting therefrom.

          E.    To consider any amendments or modifications to this CDP.

       F.      To issue such orders as are necessary or appropriate to carry out the provisions of
this CDP, including without limitation the appointment of a person pursuant to F.R.C.P. Rule 70
and Rule 7070 of the Rules to act, execute and deliver documents on behalf of the Debtor to
implement and consummate this CDP.

      G.      To enjoin the interference with the implementation and consummation of the
CDP, and to impose sanctions for any such interferences.

          H.    To liquidate damages in connection with any disputed, contingent or unliquidated
claims.

       I.     To hear and determine all controversies and disputes that may arise in connection
with this Chapter 11 case and in connection with the interpretation and implementation of the
CDP.

        J.      To determine any and all applications, adversary proceedings or contested matters
pending on the Confirmation Date and arising under Chapter 11 of the Code or arising in or
related to the Debtor’s reorganization case under Chapter 11 and Title 11 of the Code.

          K.    For such other matters as may be set forth in the Order of Confirmation.

   SECTION 11: TAX CONSEQUENCES OF CDP.

Creditors and Equity Interest Holders Concerned with How the Plan May Affect Their
Tax Liability Should Consult With Their Own Accountants, Attorneys, and/or Advisors.

        A summary description of certain United States federal tax consequences of the Plan is
provided below. The description of tax consequences below is for informational purposes only,
and, due to lack of definitive judicial or administrative authority or interpretation, substantial
uncertainties exist with respect to various U.S. federal income tax consequences of the Plan as
discussed herein. Only the potential material U.S. federal income tax consequences of the
typical holder of claims and interest who are entitled to vote or to accept or reject the Plan are
described below. No opinion of counsel has been sought or obtained with respect to any tax
consequences of the Plan, and no tax opinion is being given in the Disclosure Statement. No
rulings or determination of the Internal Revenue Service (the “IRS”) or any other taxing
authorities have been sought or obtained with respect to any tax consequences of the Plan, and



                                          Page 24 of 32
              Case 19-12804-JKO          Doc 60     Filed 07/08/19      Page 25 of 66



the discussion below is not binding upon the IRS or such other authorities. No representations
are being made regarding the particular tax consequences of the confirmation and consummation
of the Plan to the Debtor or to any holder of claims or interests. No assurances can be given that
the IRS would not assert, or that a court would not sustain, a different position from any
discussion herein.

       The discussion of the U.S. federal income tax consequences below is based on the IRS
Code of 1986, as amended (the “Tax Code”), Treasury Regulations promulgated and proposed
there under, judicial authorities, and administrative rulings and pronouncements of the IRS and
other applicable authorities, all as in effect on the date of this document. Legislative, judicial, or
administrative changes or interpretations enacted or promulgated in the future could alter or
modify the analyses and conclusions set forth below. It cannot be predicted at this time whether
any tax legislation will be enacted, or, if enacted, whether any tax law changes contained therein
would affect the tax consequences to holders of claims and interests (the “Claimants”). Any
such changes or interpretations may be retroactive and could significantly affect the U.S. federal
income tax consequences discussed below.

     THIS DISCUSSION DOES NOT ADDRESS FOREIGN, STATE OR LOCAL TAX
CONSEQUENCES OF THE PLAN, NOR DOES IT PURPORT TO ADDRESS THE U.S.
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN TO SPECIAL CLASSES
OF TAXPAYERS (SUCH AS FOREIGN ENTITIES, NONRESIDENT ALIEN
INDIVIDUALS, PASS-THROUGH ENTITIES SUCH AS PARTNERSHIPS AND
HOLDERS THROUGH SUCH PASS-THROUGH ENTITES, S CORPORATIONS,
MUTUAL FUNDS, INSURANCE COMPANIES, FINANCIAL INSTITUTIONS, SMALL
BUSINESS INVESTMENT COMPANIES, REGULATED INVESTMENT COMPANIES,
CERTAIN SECURITIES TRADERS, BROKER-DEALERS AND TAX-EXEMPT
ORGANIZATIONS). FURTHERMORE, ESTATE AND GIFT TAX ISSUES ARE NOT
ADDRESSED AND TAX CONSEQUENCES RELATING TO THE ALTERNATIVE
MINIMUM TAX ARE GENERALLY NOT DISCUSSED.

      NO REPRESENTATIONS ARE MADE REGARDING THE PARTICULAR TAX
CONSEQUENCES OF THE PLAN TO ANY HOLDER OF A CLAIM OR INTEREST.
EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY URGED TO CONSULT
A TAX ADVISOR REGARDING THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTION DESCRIBED HEREIN AND IN THE
PLAN.

               (a) United States Federal Income Tax Consequences to the Debtor

        Generally, upon the discharge of a debt obligation owed by a debtor for an amount less
than the “adjusted issue price” (in most cases, the amount the debtor received on incurring the
obligation, with certain adjustments) gives rise to cancellation of indebtedness (“COD”) incomes
to the debtor, subject to certain rules and exceptions. However, when the discharge of
indebtedness occurs pursuant to a plan approved by the Bankruptcy Court, there is a special rule
under the Tax Code that specifically excludes from a debtor’s income the amount of such
discharged indebtedness. Instead, certain of the debtor’s tax attributes otherwise available



                                            Page 25 of 32
             Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 26 of 66



generally must be reduced by the amount of the COD income that is excluded from the debtor’s
income, and the COD income passes through from the debtor to partners on Schedule K-1 (COD
income will not be taxable to a partner if that partner is bankrupt or insolvent, to the extent of
such insolvency).

               (b) United States Federal Income Tax Consequences to Claimants

        The United States federal income tax consequences to Claimants will depend on, among
other things, (1) whether the Claim and the consideration received in respect thereof are
“securities” for the United States federal income tax purposes, (2) the manner in which a holder
acquired a Claim, (3) the length of time the Claim has been held, (4) whether the Claim was
acquired at a discount, (5) whether the holder has taken a bad debt deduction with respect to the
Claim (or any portion thereof) in the current or prior years, (6) whether the holder has previously
included in its taxable income accrued but unpaid interest with respect to the claims, (7) the
holder’s method of tax accounting, and (8) whether the Claim is an installment obligation for
United States federal income tax purposes. Therefore, Claimants should consult their own tax
advisors for information that may be relevant to their particular situations and circumstances and
the particular tax consequences to them of the transactions contemplated by the Plan.

        Claimants generally will not recognize gain, but may recognize loss, with respect to the
amounts in which the Claimants receive on their claims that either exceeds or is less than the
Claimant’s basis in the claim. Thus, it is possible that Claimants may recognize a gain or loss as
a result of the distributions under the Plan.

       In general, the gain or loss recognized by a Claimant is capital or ordinary in nature. The
character depends on the underlying nature of the claim and whether the claim is in the hands of
the Claimant. Claimants should consult their own tax advisors for information that may be
relevant to their particular situations and circumstances, and the particular tax
consequences to them of the transactions contemplated by the Plan.

               (c) Information Reporting and Backup Withholding

       Certain payments, including payments in respect of accrued interest or market discount,
are generally subject to information reporting by the payor to the IRS. Moreover, such
reportable payments may be subject to backup withholding under certain circumstances. Under
the Tax Code’s backup withholding rules, a United States holder may be subject to backup
withholding at the applicable rate with respect to certain distributions or payments pursuant ot he
Plan, unless the holder comes within certain exempt categories (which generally include
corporations) and, when required, demonstrates this fact or provides a correct United States
taxpayer identification number and certifies under penalty of perjury that the holder is a U.S.
person, the taxpayer identification number is correct and that the holder is not subject to backup
withholding because of a failure to report all dividend and interest income.

       Backup withholding is not an additional tax. Amounts withheld under the backup
withholding rules may be credited against a holder’s United States federal income tax liability,




                                          Page 26 of 32
             Case 19-12804-JKO          Doc 60     Filed 07/08/19     Page 27 of 66



and a holder may obtain a refund of any excess amounts withheld under the backup withholding
rules by filing an appropriate claim for refund with the IRS.

   SECTION 12: MISCELLANEOUS PROVISIONS.

               (a) Effectuating Documents and Further Transactions.

         The Debtor or Reorganized Debtor, as the case may be, is authorized to execute, deliver,
file or record such contracts, instruments, releases and other agreements or documents and take
such actions as may be necessary or appropriate to implement, effectuate and further evidence
the terms and conditions of the Plan and any notes or securities issued pursuant to the CDP.

               (b) Post-Effective Date Fees and Expenses

        From and after the Effective Date, the Reorganized Debtor shall, in the ordinary course of
business and without the necessity for any approval by the Court, pay the reasonable fees and
expenses of Professionals thereafter incurred by the Reorganized Debtor, including, without
limitation, those fees and expenses incurred in connection with the implementation and
consummation of the Plan.

               (c) Amendment or Modification of Plan

        Alterations, amendments or modifications of the CDP may be proposed in writing by the
Debtor at any time prior to the Confirmation Date in conformity with § 1127(a) of the Code,
provided that the CDP, as altered, amended or modified, satisfies the conditions of §§ 1122,
1123 and 1129 of the Code, and the Debtor shall have complied with § 1125 of the Code. The
Plan may be altered, amended or modified by the Debtor at any time after the Confirmation Date
in conformity with § 1127(b) of the Code, provided that the CDP, as altered, amended or
modified, satisfies the requirements of §§ 1122 and 1123 of the Code and the Court, after notice
and a hearing, confirms the Plan, as altered, amended or modified, under § 1129 of the Code and
the circumstances warrant such alterations, amendments or modifications. A holder of a Claim
that has accepted the Plan shall be deemed to have accepted the Plan, as altered, amended or
modified, if the proposed alteration, amendment or modification does not materially and
adversely change the treatment of the Claim of such holder. Prior to the Effective Date, the
Debtor, and without the approval of the Bankruptcy Court, and without notice to all holders of
Claims and Interests, insofar as it does not materially adversely affect the interests of holders of
Claims and Interests, may correct any defect, omission or inconsistency in this Plan in such
manner and to such extent as may be necessary to expedite the execution of this Plan.

               (d) Severability

       In the event that the Court determines, prior to the Confirmation Date, that any provision
in the CDP is invalid, void or unenforceable, such provision shall be invalid, void or
unenforceable with respect to the holder or holders of such Claims or Equity Interests as to
which the provision is determined to be invalid, void or unenforceable. The invalidity, voidness
or unenforceability of any such provision shall in no way limit or affect the enforceability and



                                          Page 27 of 32
             Case 19-12804-JKO          Doc 60     Filed 07/08/19     Page 28 of 66



operative effect of any other provision of the CDP. The Court, at the request of the Debtor, shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
or interpreted. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

               (e) Filing of Additional Documents

        On or before Substantial Consummation of the Plan, the Debtor shall file with the Court
such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the CDP.

               (f) No Admissions

        Notwithstanding anything in the CDP to the contrary, nothing contained in the CDP shall
be deemed as an admission by any Person with respect to any matter set forth in the CDP or
herein.

               (g) Substantial Consummation

        The CDP shall be deemed to be substantially consummated under §§ 1101 and 1127(b)
of the Code upon commencement of distributions under the Plan.

               (h) Inconsistency

       In the event of any inconsistency between the CDP and the Confirmation Order, the
Confirmation Order shall govern.


               (i) Remedy of Defects

        After the Effective Date, the Reorganized Debtor may, with approval of the Court, and so
long as it does not materially and adversely affect the interests of Creditors, remedy any defect or
omission or reconcile any inconsistencies in the Plan or in the Confirmation Order in such
manner as may be necessary to carry out the purposes and effect of the Plan and in form and
substance satisfactory to the Reorganized Debtor

   SECTION 13: CONCLUSION.

        The aforesaid provisions shall constitute the CDP of the Debtor. This CDP, when
approved and confirmed by the Bankruptcy Court, shall be deemed binding on the Debtor, all
creditors, and all parties in interest and their successors and assigns in accordance with 11 U.S.C.
§ 1141.




                                          Page 28 of 32
             Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 29 of 66



   APPENDIX A: DEFINITIONS.

        For the purpose of the CDP, the following terms shall have the respective meanings set
forth below and such meanings shall be equally applicable to the singular and plural forms of the
terms defined unless the context requires otherwise.

“Administrative Creditor” shall mean any creditor entitled to payment of an Administrative
Expense Claim.

“Administrative Expense” shall mean any cost or expense of administration of this Estate
allowed by the Court pursuant to § 503(b) of the Bankruptcy Code, including, without limitation,
any actual and necessary expenses of preserving the Estate and any actual and necessary
expenses of operating the business of the Debtor.

“Allowed Amount” shall mean with respect to a Claim, (a) the amount of a Claim that was listed
in the Debtor’s Schedules (as originally filed in this Case) as not disputed, contingent or
unliquidated, if the holder of such Claim has not filed a proof of claim with the Court within the
applicable period of limitation fixed by the Court pursuant to Rule 3003(c)(3) of the Rules, or (b)
if a holder of a Claim has filed a proof of claim with the Court within the applicable period of
limitation fixed by the Court pursuant to 3003(c)(3) of the Rules: (i) the amount stated in such
proof of claim or in the Schedules if no objection to such proof of claim or amount listed in the
Schedules has been interposed within the applicable period of limitation fixed by the Code or
Rules, or as otherwise fixed by the Court, or (ii) such amount as shall be fixed by an order of the
Court which has become a Final Order, if an objection has been interposed within the applicable
period of limitation fixed by the Code, the Rules, or the Court, or (c) with respect to a Fee
Request, such amount as shall be fixed by an order of the Court which has become a Final Order.
In no event shall the Allowed Amount of any Priority Claim or Unsecured Claim include interest
accrued on such Claim after the Filing Date.

“Allowed Claims” shall mean a claim (a) in respect of which a proof of claim has been filed with
the Court within the applicable period of limitation fixed by Rule 3003 or (b) scheduled in the
list of creditors prepared and filed with the Court pursuant to Rule 1007(b), and which is not
listed as disputed, contingent or unliquidated as to amount, and in either case as to which no
objection to the allowance thereof has been interposed within any applicable period of limitation
fixed by Rule 3003, or by order of the court, or as to which any such objection has been
determined by an order or judgment which is no longer subject to appeal or certiorari proceeding
and as to which no appeal or certiorari proceeding is pending. Allowed claim shall not include
interest on the principal amount of such claim subsequent to the Petition Date, except as may be
otherwise provided herein.

“Allowed Secured Claim” means an Allowed Claim secured by the Property in an amount equal
to the lesser of the Allowed Claim of that creditor or the value of the Property, as determined by
the Court pursuant to 11 U.S.C. § 506, minus the amount of any Allowed Claim secured by a
senior lien against the same Property, unless the holder of the claim elects pursuant to § 1111(b)
in which event the Allowed Secured Claim shall be equal to the Allowed Claim.




                                          Page 29 of 32
             Case 19-12804-JKO         Doc 60     Filed 07/08/19     Page 30 of 66



“Article” shall mean one of the numbered Articles of the Plan.

“Ballot” shall mean the ballot accompanying the CDP upon which holders of Claims and Equity
Interests in each Impaired Class of Claims and Equity Interests that are entitled to vote on the
Plan shall indicate their acceptance or rejection of the Plan and, if applicable, such other
elections as may be made thereon are to be indicated.

“Ballot Deadline” shall mean the last day established by order of the Court for filing a Ballot
with the Clerk of the Court.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as Amended, 11
U.S.C. § 101, et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of
Florida having jurisdiction over the Chapter 11 Case.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended, as
applicable to cases pending before the Bankruptcy Court.

“Business Day” shall mean a day other than a Saturday, a Sunday, or a day on which commercial
banks in Miami, Florida are authorized or required to close.

“Chapter 11" means Chapter 11 of the Bankruptcy Code.

“Claim” shall have the meaning as set forth in 11 U.S.C., § 101 and include any right to payment
or right to an equitable remedy for breach of performance if such breach gives rise to a right to
payment, against the Debtor in existence on or as of the Petition Date, whether or not such right
to payment or right to an equitable remedy is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, secured or unsecured.

“Class” shall mean a group of Claims or Equity Interests classified together.

“Confirmation Date” shall mean the date upon which the Order confirming the Plan is entered by
the Court in accordance with the provisions of Chapter 11 of the Code.

“Confirmation Order” shall mean an Order entered by the Bankruptcy Court, District Court, or
other appellate Court confirming this Plan.

“Consummation Date” shall mean the date on which the Confirmation Order becomes a Final
Order.

“Court” shall mean the United States Bankruptcy Court for the Southern District of Florida, in
which the Debtor’s Chapter 11 case, pursuant to which this Plan is proposed, is pending, and any
court having competent jurisdiction to hear appeals or certiorari proceedings therefrom.

“Creditor” shall mean the holder of an allowed Claim.



                                          Page 30 of 32
              Case 19-12804-JKO         Doc 60     Filed 07/08/19      Page 31 of 66




“Effective Date” shall be the thirtieth (30th) day following the date upon which the Order is
entered by the Court confirming the Plan in accordance with the provisions of Chapter 11 of the
Code.

“Equity Interest” shall mean any interest in the Debtor represented by membership interests.

“Final Order” shall mean an order or a judgment of the Court which has not been stayed and as
to which order or judgment (or any revisions, modification or amendment thereof) the time to
appeal or seek review or rehearing has expired.

“Impaired Claim” shall mean any class of creditors whose claims are impaired by payments as
proposed in this Plan, in accordance with 11 U.S.C. § 1124.

“Person” or “Persons” shall mean an individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization, or a government or any agency or political subdivision
thereof or other entity.

“Plan” or “Plan of Reorganization” or “Disclosure Statement” refers to this document, the
Combined Disclosure Statement and Plan of Reorganization (“CDP”).

“Priority Claim” shall mean any claim, other than administrative expense or a tax claim, to the
extent entitled to priority in payment under 11 U.S.C. § 507(a).

“Priority Creditor” shall mean any creditor that is the holder of a priority claim.

“Priority Non-Tax Claim” shall mean any claim to the extent entitled to priority in payment
under 11 U.S.C. §§ 507(a)(3), (4), (5), (6), or (7).

“Priority Tax Claim” shall mean any claim to the extent entitled to priority in payment under 11
U.S.C. § 507(a)(8).

“Pro Rata” shall mean proportionately, so that the ratio of the amount of consideration
distributed to an account of a particular Allowed Claim or Equity Interest to the Allowed
Amount of such Claim or Equity Interest is the same as the ratio of the amount of consideration
distributed on account of all Allowed Claims or Allowed Equity Interests of the Class in which
the particular Claim or Equity Interest is included to the amount of all Allowed Claims or Equity
Interests of that Class, unless otherwise defined in the Plan. Whenever a Disputed Unsecured
Claim or Disputed Equity Interest has not been finally resolved, an appropriate reserve for
payment of such Disputed Unsecured Claim or Disputed Equity Interest shall be established so
that there will be sufficient consideration available to make a Pro Rata distribution to the holder
of such Disputed Unsecured Claim or Disputed Equity Interest upon final resolution of the
dispute.

“Professional Person” mean attorneys, accountants, appraisers or other professionals within the
meaning of § 327 of the Bankruptcy Code, employed with the approval of the Bankruptcy Court.



                                           Page 31 of 32
             Case 19-12804-JKO        Doc 60     Filed 07/08/19     Page 32 of 66




“Rules” shall mean the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules
as adopted by the Court.

“Secured Claim” means any Claim that is secured pursuant to § 506 of the Bankruptcy Code.

“Secured Creditor” means any Creditor that holds a Secured Claim.

“Tax Creditor” means any creditor that holds a tax claim.

“Unimpaired Claim” shall mean any class of creditors whose claim are not impaired under the
Plan in accordance with 11 U.S.C. § 1124.

“Unsecured Claim” shall mean all claims other than administrative expense claims, secured
claims, priority claims, and tax claims.

“Unsecured Creditor” means any creditor that is the holder of an unsecured claim.




                                         Page 32 of 32
                                      Case 19-12804-JKO         Doc 60     Filed 07/08/19    Page 33 of 66
                                                                                                                             Exhibit "A"

               Patrice Torrence, DPM, LLC: Projections (19-12804)
                                   Years 2019 through 2025

                  Projected Year                             Year 1           Year 2           Year 3         Year 4           Year 5

INCOME            Total Receipts                             $310,000.00       $311,550.00      $313,107.75    $314,673.29      $316,246.66

DISBURSEMENTS     Advertising                                  $5,400.00         $5,427.00        $5,454.14      $5,481.41        $5,508.81
                  Bank Charges                                 $1,200.00         $1,206.00        $1,212.03      $1,218.09        $1,224.18
                  Contract Labor                              $24,000.00        $24,120.00       $24,240.60     $24,361.80       $24,483.61
                  Insurance (Medical/Vision/Dental)           $22,500.00        $22,612.50       $22,725.56     $22,839.19       $22,953.39
                  Insurance (Auto)                             $4,700.00         $4,723.50        $4,747.12      $4,770.85        $4,794.71
                  Insurance (General Liability)                  $732.00           $735.66          $739.34        $743.03          $746.75
                  Insurance (Professional Liability)           $5,146.32         $5,146.32        $5,146.32      $5,146.32        $5,146.32
                  Leases (Storage)                             $2,400.00         $2,400.00        $2,400.00      $2,400.00        $2,400.00
                  Office Supplies                              $6,000.00         $6,030.00        $6,060.15      $6,090.45        $6,120.90
                  Officer Salary                             $100,000.00       $100,000.00      $100,000.00    $100,000.00      $100,000.00
                  Payroll                                     $34,200.00        $34,371.00       $34,542.86     $34,715.57       $34,889.15
                  Professional Fees                                $0.00             $0.00            $0.00          $0.00            $0.00
                  Rent                                         $7,200.00         $7,236.00        $7,272.18      $7,308.54        $7,345.08
                  Repairs & Maitenance                         $1,500.00         $1,507.50        $1,515.04      $1,522.61        $1,530.23
                  Taxes Paid - Payroll                        $19,200.00        $19,296.00       $19,392.48     $19,489.44       $19,586.89
                  Telephone                                    $5,700.00         $5,728.50        $5,757.14      $5,785.93        $5,814.86
                  U.S. Trustee Quarterly Fees                    $650.00             $0.00            $0.00          $0.00            $0.00
                  Utilities                                      $900.00           $904.50          $909.02        $913.57          $918.14
                  Vehicle Expenses                            $22,000.00        $22,000.00       $22,000.00     $22,000.00       $22,000.00

                  Gross Disbursements                        $263,428.32       $263,444.48      $264,113.97    $264,786.81      $265,463.01

                  Projected Net Income                        $46,571.68        $48,105.52       $48,993.78     $49,886.48       $50,783.64

PLAN PAYMENT      Class 1 - Ocean Bank                        $34,577.76        $34,577.76       $34,577.76     $34,577.76       $34,577.76
                  Class 2 - Fundation                          $2,541.12         $2,541.12        $2,541.12      $2,541.12        $2,541.12
                  VHLG Legal Fees                             $4,000.00         $4,250.00        $4,250.00       $4,250.00        $4,250.00
                  Class 3 - IRS                               $2,769.84         $2,769.84        $2,769.84       $2,769.84          $923.28
                  Class 4 - GUC                               $1,800.04         $1,800.04        $1,800.04      $1,800.04        $1,800.04
                                                  Total:     $45,688.76        $45,938.76       $45,938.76     $45,938.76       $44,092.20
                                   Case 19-12804-JKO        Doc 60    Filed 07/08/19     Page 34 of 66
                                                                                                                     Exhibit "A"


                              Patrice Torrence, DPM, LLC: 5 Year Plan Payment Schedule (19-12804)

                                                       Payment         Payment         Total Plan
Class        Creditor Name          Payment Amount                                                  Claim Type   Amount Claimed
                                                       Duration       Frequency         Payment

 1            Ocean Bank               $2,881.48      60 Months        Monthly        $172,889.00    Secured      $149,046.07

 2       Fundation Group LLC            $211.76       60 Months        Monthly         $25,411.32    Secured       $25,411.32

 3      Internal Revenue Service        $230.82       52 Months        Monthly         $12,003.00    Priority      $10,545.99

 4      Internal Revenue Service         $3.95        20 Quarters     Quarterly         $79.08      Unsecured       $790.84

 4          Bank of America              $36.64       20 Quarters     Quarterly         $732.71     Unsecured      $7,327.07


 4      Brunt Sweeney Matz CPA           $12.25       20 Quarters     Quarterly         $245.00     Unsecured      $2,450.00

 4             Chase Ink                $103.13       20 Quarters     Quarterly        $2,062.52    Unsecured      $20,625.21


 4            DJO Global                 $16.02       20 Quarters     Quarterly         $320.34     Unsecured      $3,203.43

 4       Joe Motts & Associates          $16.50       20 Quarters     Quarterly         $330.00     Unsecured      $3,300.00

 4           Regions Bank                $79.66       20 Quarters     Quarterly        $1,593.14    Unsecured      $15,931.39

 4           Regions Bank               $181.88       20 Quarters     Quarterly        $3,637.50    Unsecured      $36,375.00
                             Case 19-12804-JKO                  Doc 60         Filed 07/08/19            Page 35 of 66
                                                                                                                                 Exhibit "B"
                              Patrice Torrence, DPM, LLC: Liquidation Analysis (19-12804)


Source of Funds from Non-Exempt Assets1
  1 Cash in Bank Account                                                                                     $7,232.24
  2 Receivables                                                                                             $45,000.00
                                                                                       ASSETS:                                          $52,232.24
Less:
          Administrative Expenses
  1       Chapter 7 Trustee Fee                                                                               $6,250.00 2
  2       Chapter 7 Administrative Expense                                                                    $1,000.00 3
  3       Chapter 11 Administrative Expenses
             a.     Chapter 11 Debtor Professional Fees (estimated)                                         $21,000.00
               b.       US Trustee fees                                                                          $650.00 4
                                                                                  EXPENSES:                                             $28,900.00

                                                                          TOTAL ASSETS:                                                 $23,332.24
  4       Allowed Secured Claims
              a.   Ocean Bank                                                                              $149,046.07
              a.   Fundation Group LLC                                                                      $25,411.32
  5       Allowed Priority Claims
              a.   Internal Revenue Service                                                                 $10,545.99

          TOTAL ALLOWED SECURED AND PRIORITY CLAIMS:                                                                                   $185,003.38

                                                                                   BALANCE:                                          -$161,671.14

Total dollar amount available to unsecured claims                                                                                            $0.00
Total dollar amount per Chapter 11 Plan                                                                                                 $12,840.01

Footnotes:
      1
          The value of partially exempted assets = value minus applicable exemption.
      2
          The Chapter 7 Trustee Fees are calculated in accordance with 11 U.S.C. §326, which provides: "In a case under Chapter 7 or 11,
          the court may allow reasonable compensation under section 330 of this title of the trustee for the trustee's services, payable
          after the trustee renders such services, not to exceed 25 percent on the first $5,000 or less, 10 percent on any amount in excess
          of $5,000 but not in excess of $50,000, 5 percent on any amount in excess of $50,000 but not in excess of $1,000,000, and
          reasonable compensation not to exceeed 3 percent of such moneys in excess of $1,000,000, upon all moneys disbursed or
          turned over in the case by the trustee to parties in interest, excluding the debtor, but including holders of secured claims."
      3
          Chapter 7 Administrative Costs are difficult to quantify as they vary based on whether the Trustee employs professionals who could
          include attorneys, accountants, appraisers and liquidators. Therefore, the $1,000.00 value is arbitrary and for use in this analysis only.
      4
          U.S. Trustee Fees are calculated in accordance with 28 U.S.C. §§1930(3) and (6), which provides: "for a case commenced under
          Chapter 11 of title 11 that does not concern a railroad, as defined in section 101 of title 11, $1,000… In addition to the filing fee paid
          to the clerk, a quarterly fee shall be paid to the United States Trustee, for deposit in the Treasury, in each case under chapter 11
          of title 11 for each quarter (including any fraction thereof) until the case is converted or dismissed, whichever occurs first. The fee
          shall be $325.00 for each quarter in which disbursements total less than $15,000; [and] $650 for each quarter in which
          disbursements total $15,000 or more but less than $75,000… The fee shall be payable on the last day of the calendar month
          following the calendar quarter for which the fee is owed."
                              Case
                              Case19-12804-JKO
                                   19-12804-JKO Doc
                                                Doc60
                                                    48 Filed
                                                       Filed07/08/19
                                                             06/17/19 Page
                                                                      Page36
                                                                           1 of
                                                                             of31
                                                                                66
Fill in this information to identify the case:
                                                                                                                     Exhibit "C"

Debtor Name Patrice  M Torrence DPM LLC
            __________________________________________________________________


                                        SouthernDistrict
United States Bankruptcy Court for the: _______ Districtofof Florida
                                                          ________

                                                                                                                      Check if this is an
Case number: 19-12804-JKO
              _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:               May 2019
                     ___________                                                                Date report filed:    06/17/2019
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                  Podiatry
Line of business: ________________________                                                      NAISC code:           621391
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          Patrice M Torrence
                                            ____________________________________________

Original signature of responsible party     ____________________________________________

Printed name of responsible party           Patrice M Torrence
                                            ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No        N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔                
    2.   Do you plan to continue to operate the business next month?                                                       ✔
                                                                                                                                           
    3.   Have you paid all of your bills on time?                                                                                          
    4.   Did you pay your employees on time?                                                                               
                                                                                                                           ✔                
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                                   
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                                
    7.   Have you timely filed all other required government filings?                                                                      
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔                
    9.   Have you timely paid all of your insurance premiums?                                                              
                                                                                                                           ✔                
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                    ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                                     
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                              
    13. Did any insurance company cancel your policy?                                                                                      
    14. Did you have any unusual or significant unanticipated expenses?                                                                    
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                                
    16. Has anyone made an investment in your business?                                                                                    
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                      page 1
                             Case
                             Case19-12804-JKO
                                  19-12804-JKO Doc
                                               Doc60
                                                   48 Filed
                                                      Filed07/08/19
                                                            06/17/19 Page
                                                                     Page37
                                                                          2 of
                                                                            of31
                                                                               66

Debtor Name   Patrice M Torrence DPM LLC
              _______________________________________________________                             19-12804-JKO
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                                  
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                    


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                 6,602.82
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             28,471.00
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                            27051.31
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +       1,420.00
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 8,022.82
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                              12700
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
                             Case
                             Case19-12804-JKO
                                  19-12804-JKO Doc
                                               Doc60
                                                   48 Filed
                                                      Filed07/08/19
                                                            06/17/19 Page
                                                                     Page38
                                                                          3 of
                                                                            of31
                                                                               66

Debtor Name   Patrice M Torrence DPM LLC
              _______________________________________________________                                19-12804-JKO
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                           44415.19
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees
                                                                                                                                            2
                                                                                                                                 ____________
    26. What was the number of employees when the case was filed?
                                                                                                                                            2
                                                                                                                                 ____________
    27. What is the number of employees as of the date of this monthly report?



              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                            0
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?
                                                                                                                                            0
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?
                                                                                                                                            0
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                      0
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                               28000
                                        $ ____________           –      28,471.00
                                                                     $ ____________
                                                                                               =         -471.00
                                                                                                   $ ____________
    32. Cash receipts
                                               27175                     27051.31              =          123.69
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                  825            –        1,420.00             =         -595.00
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:
                                                                                                                                        28000
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                   27,175.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                       825.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
                           Case
                           Case19-12804-JKO
                                19-12804-JKO Doc
                                             Doc60
                                                 48 Filed
                                                    Filed07/08/19
                                                          06/17/19 Page
                                                                   Page39
                                                                        4 of
                                                                          of31
                                                                             66

Debtor Name   Patrice M Torrence DPM LLC
              _______________________________________________________                             19-12804-JKO
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4
           Case
           Case19-12804-JKO
                19-12804-JKO Doc
                             Doc60
                                 48 Filed
                                    Filed07/08/19
                                          06/17/19 Page
                                                   Page40
                                                        5 of
                                                          of31
                                                             66




                                     Exhibit A


Question 3:
No, all of my bills were not paid on time. Rent for the storage unit remains past
due.


Question 5:
Account ending in 6406 with Bank of America remains open due to incoming
medical insurance payments. All of the payments which were received by the
Bank of America account have been withdrawn and deposited into the DIP
account at Bank United.


Question 6:
Tax returns were not timely filed nor paid. Currently in the process of retaining
an accountant for preparation of quarterly tax returns as well as end of the year
return.
          Case
          Case19-12804-JKO
               19-12804-JKO Doc
                            Doc60
                                48 Filed
                                   Filed07/08/19
                                         06/17/19 Page
                                                  Page41
                                                       6 of
                                                         of31
                                                            66




                                  Exhibit B


Question 10:
Bank of America account ending in 6406 remains open for the purposes of
automatic deposits of payments from medical insurance companies. To change
bank account information takes from 45 – 60 days and doing so may halt
payments, which could be detrimental to operation of the business.
            Case
            Case19-12804-JKO
                 19-12804-JKO Doc
                              Doc60
                                  48 Filed
                                     Filed07/08/19
                                           06/17/19 Page
                                                    Page42
                                                         7 of
                                                           of31
                                                              66


                       ExhibitC

                  BANKOFAMERICA

   Date              Description               Amount
 5/1/2019             FCSO,Inc       $571.39
 5/2/2019             FCSO,Inc       $183.86
 5/3/2019               AARP          $28.37
 5/6/2019             FCSO,Inc       $3,277.44
 5/7/2019             FCSO,Inc       $3,345.81
 5/7/2019         UnitedHealthcare   $37.16
 5/8/2019             FCSO,Inc       $322.26
 5/9/2019             FCSO,Inc       $222.72
 5/9/2019         UnitedHealthcare   $109.60
 5/9/2019               AARP          $75.21
5/10/2019             FCSO,Inc       $6,310.71
5/10/2019          PalmettoGBA       $214.84
5/10/2019               AARP          $4.24
5/13/2019             FCSO,Inc       $598.84
5/14/2019             FCSO,Inc       $661.35
5/15/2019             FCSO,Inc       $1,491.54
5/16/2019             FCSO,Inc       $484.92
5/16/2019               AARP          $69.41
5/16/2019              Amazon         $17.95
5/17/2019             FCSO,Inc       $731.13
5/17/2019             UHCofFL       $52.72
5/20/2019             FCSO,Inc       $548.86
5/21/2019             FCSO,Inc       $1,394.89
5/21/2019               AARP          $143.07
5/21/2019             UHCofFL       $0.29
5/21/2019             UHCofFL       $0.29
5/22/2019             FCSO,Inc       $1,097.93
5/23/2019             FCSO,Inc       $1,002.24
5/23/2019               AARP          $195.95
5/24/2019             FCSO,Inc       $4,010.53
5/28/2019             FCSO,Inc       $1,477.41
5/29/2019             FCSO,Inc       $687.93
5/29/2019             UHCofFL       $58.23
5/30/2019             FCSO,Inc       $706.68
5/31/2019             FCSO,Inc       $652.40
5/31/2019             UHCofFL       $22.07


                       Total:         $30,810.24
            Case
            Case19-12804-JKO
                 19-12804-JKO Doc
                              Doc60
                                  48 Filed
                                     Filed07/08/19
                                           06/17/19 Page
                                                    Page43
                                                         8 of
                                                           of31
                                                              66


                    BANKUNITED

5/10/2019         Customerdeposit   $163.00
5/10/2019         Customerdeposit   $14,176.93
5/17/2019         Customerdeposit   $4,495.31
5/24/2019         Customerdeposit   $8,362.81

                       Total:        $27,198.05
                                   ExhibitD

                                        BANKOFAMERICA

   Date            Payee                                     Purpose                  Amount
 5/3/2019       HumanaInc                          Vision/DentalInsurance          78.57
 5/6/2019         Onstar                               Navigationservices             38.24
                                                                                                Case




 5/7/2019       Avmed,Inc                               HealthInsurance             658.97
5/10/2019   CounterWithdrawal                 TransfertoBankUnitedDIPaccount   13860.11
5/17/2019   CounterWithdrawal                 TransfertoBankUnitedDIPaccount    4107.86
5/21/2019      PrincipalCCA                                Insurance                   250
5/24/2019   CounterWithdrawal                 TransfertoBankUnitedDIPaccount    8094.06
5/31/2019   CounterWithdrawal                 TransfertoBankUnitedDIPaccount    3474.27
                                                                                                Case19-12804-JKO




                         CHECKCARDACTIVITY
                                                                                                     19-12804-JKO Doc




 5/6/2019      SXMSirius                               Radio/Navigation               28.83
                                                                                                                  Doc60




 5/9/2019        Amazon                                     Supplies                   17.95
 5/9/2019        Equifax                                 Creditservices               19.95
                                                                                                                      48 Filed




5/21/2019         Myfax                                    faxservice                  15
5/23/2019       Microsoft                                Monthlyservice               9.99
5/24/2019         Aynax                                  Invoiceservice                25
5/28/2019        Amazon                                PrimeMembership               120.41
                                                                                                                         Filed07/08/19




5/28/2019        Amazon                                     Supplies                   7.91
5/30/2019       AplItunes                              Cloudstoragefee              0.99
5/30/2019    TownofSurfside                              parkingfee                 1.14
                                                                                                                               06/17/19 Page
                                                                                                                                        Page44




                                                              Total                  30809.25
                                                                                                                                             9 of
                                                                                                                                               of31
                                                                                                                                                  66




                                           BANKUNITED

5/1/2019          Amazon                                    Supplies                  119.98
5/1/2019          Amazon                                    Supplies                   32.98
5/1/2019       GillPodiatry                                Supplies                  204.27
5/1/2019    ShellSeviceStation                         Gasforvehicle                50
 5/1/2019          GMFLease                     VehicleLeasePayment             1290.57
 5/2/2019           SirSpeedy                  PrescriptionPadPrinting           67.41
 5/2/2019         Walmart.com                             Supplies                  31.43
 5/3/2019      ShellSeviceStation                  Gasforvehicle                55.38
 5/3/2019       PatriceTorrence                     OfficerSalary                  500
 5/6/2019      ShellSeviceStation                  Gasforvehicle                54.78
 5/6/2019       KirinaPotashnik                 Advertising/Marketing               450
 5/6/2019         GinaAntunez                       BillingServices              1098.93
 5/7/2019       ATMWithdrawal         Withdrawnbymistakeredeposited5/10/19     160
 5/7/2019       ATMWithdrawal         Withdrawnbymistakeredeposited5/10/19      3
 5/9/2019            Sunpass                                Tolls                     25
 5/9/2019        KevinTorrence                            Payroll                 1132.86
5/10/2019          OceanBank              LoanRepayment(Cashier'sCheck)         2100
                                                                                             Case 19-12804-JKO




5/10/2019       PatriceTorrence                     OfficerSalary                 3000
5/13/2019           Firestone                         AutoRepair                  1487.56
5/13/2019          DollarTree                            Supplies                  20.84
5/13/2019   MultispaceParkingMeter                   Parkingfee                   1.5
                                                                                             Doc 60
                                                                                                 48




5/13/2019            Racetrac                        Gasforvehicle                62.29
5/14/2019        VitalityMedical                        Supplies                  95.46
5/14/2019   BermudezMedicalGroup                  OfficeSublease                  600
5/14/2019         AetnaSmGrp                      HealthInsurance               1069.28
5/15/2019            Sunshine                        Gasforvehicle                61.81
5/16/2019         ICSSoftware                 SoftwareMonthlyService              599
                                                                                             Filed 07/08/19
                                                                                                   06/17/19




5/17/2019          OceanBank              LoanRepayment(Cashier'sCheck)        2166.17
5/17/2019      BankersInsurance              GeneralLiabilityInsPremium           61
5/20/2019             Wawa                           Gasforvehicle                57.23
5/20/2019         GinaAntunez                       BillingServices              1103.85
                                                                                             Page 45




5/20/2019        KevinTorrence                            Payroll                 1132.86
5/22/2019            Comcast                        Phone/Internet                 241.96
                                                                                                  10 of 66
                                                                                                        31




5/23/2019     NationalBackground           BackgroundScreeningMedicaid           94
5/23/2019              Publix                             Stamps                      11
5/23/2019       PatriceTorrence                     OfficerSalary                 3000
5/24/2019            Racetrac                        Gasforvehicle                40.28
5/28/2019              AT&T                      MobilePhoneService              291.45
5/28/2019               PICA                      ProfessionalLiability           1380.37
5/28/2019   KirinaPotashnik   Advertising/Marketing     450
5/29/2019       7Eleven          Gasforvehicle       54.09
5/29/2019      GMFLease       VehicleLeasePayment   1290.57
5/30/2019        Sunpass                Tolls             25
5/30/2019      MBParking            Parkingfee        3.35
5/30/2019      MBParking            Parkingfee        0.85

                                      Total:           25778.36
                                                                  Case 19-12804-JKO
                                                                  Doc 60
                                                                      48
                                                                  Filed 07/08/19
                                                                        06/17/19
                                                                  Page 46
                                                                       11 of 66
                                                                             31
            Case 19-12804-JKO                       Doc 60
                                                        48     Filed 07/08/19
                                                                     06/17/19      Page 47
                                                                                        12 of 66
                                                                                              31


                                  ExhibitE

   Date             Debt(Amount)                                 Purpose                  DueDate
1/31/2019    $10,400.00             IRS/payrolltaxes         immediately
4/30/2019    $2,300.00            IRS/payrolltaxes         immediately
                                                  Exhibit "F"
                          Case 19-12804-JKO       Doc 60
                                                      48 Filed 07/08/19
                                                               06/17/19         Page 48
                                                                                     13 of 66
                                                                                           31
                  Claims Never Sent Ledger Report Run 06-13-2019
DONE DT_SV CLM TY                   BILLED TO          PATIENT           * CHART         DESCRIPTION        AMOUNT
                                                                                 Range = 01/01/19 - 05/31/19 Page: 1

03/06/19   03/04/19   10690   N MEDICARE PART B       Abuin, Francisca     *** 000009    DOMICIL/REST           162.87
05/07/19   05/06/19   11135   N MEDICARE PART B       Abuin, Francisca     * 000009      DOMICIL/REST           162.87
05/03/19   05/02/19   11114   N MEDICARE PART B       Aginsky, Yuli        * 000027      HOME VISIT EST         150.51
02/23/19   02/21/19   10605   N MEDICARE PART B       Allen, Isabella      *** 000048    HOME VISIT EST          97.76
05/03/19   05/02/19   11108   N MEDICARE PART B       Allen, Isabella      * 000048      HOME VISIT EST         150.51
02/06/19   02/05/19   10459   N MEDICARE PART B       Alonso, Esther       **** 002987   DOMICIL/REST           110.12
04/17/19   04/16/19   10980   N MEDICARE PART B       Alonso, Esther       * 002987      DOMICIL/REST           162.87
05/02/19   05/01/19   11096   N MEDICARE PART B       Aponte-cruz, Carmen * 000086       HOME VISIT EST         150.51
06/07/19   05/09/19   11403   N MEDICARE PART B       Arias, Migdalia      * 003240      HOME VISIT EST         150.51
02/14/19   02/12/19   10542   N MEDICARE PART B       Bagishan, Anisa      **** 000120   HOME VISIT EST.        149.91
04/06/19   04/04/19   10866   N MEDICARE PART B       Bagishan, Anisa      ** 000120     HOME VISIT EST.        149.91
05/15/19   05/14/19   11215   N MEDICARE PART B       Bagishan, Anisa           000120   HOME VISIT EST         150.51
03/27/19   03/25/19   10788   N MEDICARE PART B       Barone, Francesca    ** 003197     HOME VISIT-NEW PT- L   204.39
04/23/19   03/12/19   10747   N MEDICARE PART B       Barquin, Mirtha      *** 000144    HOME VISIT EST         150.51
05/15/19   05/14/19   11212   N MEDICARE PART B       Barquin, Mirtha           000144   HOME VISIT EST         227.43
05/10/19   02/18/19   10577   N MEDICARE PART B       Barreto, Jose        *** 002829    HOME VISIT EST.        202.66
05/10/19   04/22/19   11016   N MEDICARE PART B       Barreto, Jose        * 002829      HOME VISIT EST         150.51
02/13/19   02/11/19   10527   N MEDICARE PART B       Batyreva, Anna       **** 000157   HOME VISIT EST         227.43
02/14/19   02/12/19   10540   N MEDICARE PART B       Bianculli, Gary      **** 000392   HOME VISIT EST         150.51
04/24/19   04/23/19   11026   N MEDICARE PART B       Bianculli, Gary      * 000392      HOME VISIT EST         150.51
02/14/19   02/12/19   10538   N MEDICARE PART B       Bommarito, Concetta **** 000811    HOME VISIT EST         150.51
04/24/19   04/23/19   11024   N MEDICARE PART B       Bommarito, Concetta * 000811       HOME VISIT EST         150.51
02/14/19   02/12/19   10537   N MEDICARE PART B       Bommarito, Diego     **** 000827   HOME VISIT EST.        202.66
04/24/19   04/23/19   11023   N MEDICARE PART B       Bommarito, Diego     * 000827      HOME VISIT EST         150.51
03/30/19   03/28/19   10822   N MEDICARE PART B       Borrego Perez, Matil ** 003207     HOME VISIT EST          97.76
03/08/19   03/06/19   10709   N MEDICARE PART B       Botvinnikov, Sofia   *** 000951    HOME VISIT EST         150.51
05/16/19   05/15/19   11224   N MEDICARE PART B       Botvinnikov, Sofia        000951   HOME VISIT EST         150.51
03/13/19   03/11/19   10736   N MEDICARE PART B       Bourbeau, Ramona     *** 003110    HOME VISIT EST         150.51
05/14/19   05/13/19   11195   N MEDICARE PART B       Bourbeau, Ramona     * 003110      HOME VISIT EST         150.51
01/25/19   01/23/19   10347   N MEDICARE PART B       Budhoo, Joyce        **** 000523   HOME VISIT EST         150.51
03/29/19   03/27/19   10812   N MEDICARE PART B       Budhoo, Joyce        ** 000523     HOME VISIT EST         150.51
05/30/19   05/29/19   11311   N MEDICARE PART B       Budhoo, Joyce             000523   HOME VISIT EST         150.51
02/28/19   02/26/19   10645   N MEDICARE PART B       Bush, Gladys         *** 000807    HOME VISIT EST         150.51
05/10/19   05/09/19   11189   N MEDICARE PART B       Bush, Gladys         * 000807      HOME VISIT EST         150.51
04/11/19   02/05/19   10466   N MEDICARE PART B       Caminiti, Barbara    **** 001097   DOMICIL/REST           162.87
04/10/19   04/09/19   10908   N MEDICARE PART B       Caminiti, Barbara    ** 001097     DOMICIL/REST           162.87
05/09/19   05/08/19   11178   N MEDICARE PART B       Canqui, Ismelia      * 001186      HOME VISIT EST         150.51
02/02/19   01/31/19   10423   N MEDICARE PART B       Canut Cruz, Ofelia   **** 002906   HOME VISIT EST         150.51
03/21/19   03/15/19   10774   N MEDICARE PART B       CAPESTANY, FLORENCIA ** 003182     HOME VISIT-NEW PT- L   277.60
06/01/19   05/31/19   11340   N MEDICARE PART B       CAPESTANY, FLORENCIA003182         HOME VISIT EST         150.51
02/25/19   02/22/19   10615   N MEDICARE PART B       Castillo, Ana        *** 001547    HOME VISIT EST.        202.66
05/28/19   05/24/19   11289   N MEDICARE PART B       Castillo, Ana             001547   HOME VISIT EST         223.72
05/30/19   05/29/19   11310   N MEDICARE PART B       Chao, Helen               000540   HOME VISIT EST         135.94
04/10/19   04/09/19   10900   N MEDICARE PART B       Chong-you, Eunice    ** 000764     HOME VISIT EST         150.51
04/02/19   03/29/19   10825   N MEDICARE PART B       Collazo, Gloria      ** 003118     HOME VISIT EST         150.51
02/01/19   01/30/19   10418   N MEDICARE PART B       Colman, Paul         **** 001383   HOME VISIT EST         150.51
05/16/19   05/15/19   11232   N MEDICARE PART B       Colman, Paul              001383   HOME VISIT EST         150.51
02/06/19   02/04/19   10446   N MEDICARE PART B       Conde, Roberto       **** 001463   HOME VISIT EST         150.51
04/09/19   04/08/19   10892   N MEDICARE PART B       Conde, Roberto       ** 001463     HOME VISIT EST         150.51
02/08/19   02/06/19   10483   N MEDICARE PART B       Conley, Kenneth      **** 001489   HOME VISIT EST         150.51
04/18/19   04/17/19   10987   N MEDICARE PART B       Conley, Kenneth      * 001489      HOME VISIT EST         214.75
01/25/19   01/22/19   10336   N MEDICARE PART B       Cooper, Annie        **** 001573   HOME VISIT EST         227.43
03/06/19   03/04/19   10693   N MEDICARE PART B       Cordero Martinez, Jo *** 002985    DOMICIL/REST           162.87
05/07/19   05/06/19   11134   N MEDICARE PART B       Cordero Martinez, Jo * 002985      DOMICIL/REST           162.87
03/05/19   02/28/19   10660   N MEDICARE PART B       Craig, Jermel        *** 003145    HOME VISIT EST          97.76
02/25/19   02/22/19   10621   N MEDICARE PART B       Dale, Mary           *** 000798    HOME VISIT EST         214.77
05/06/19   05/03/19   11116   N MEDICARE PART B       Dale, Mary           * 000798      HOME VISIT EST         150.51
02/11/19   02/08/19   10512   N MEDICARE PART B       Dellis, Mary         **** 001607   HOME VISIT EST         150.51
04/14/19   04/12/19   10946   N MEDICARE PART B       Dellis, Mary         ** 001607     HOME VISIT EST         150.51
02/16/19   02/14/19   10551   N MEDICARE PART B       Delllano, Jose       *** 003125    HOME VISIT EST         150.51
04/12/19   04/11/19   10931   N MEDICARE PART B       Delllano, Jose       ** 003125     HOME VISIT EST          97.76
04/12/19   01/29/19   10925   N MEDICARE PART B       Dixon, Diane         **** 003161   HOME VISIT - SUBSEQU   145.72
04/12/19   04/09/19   10926   N MEDICARE PART B       Dixon, Diane         ** 003161     HOME VISIT EST         150.51
03/09/19   03/07/19   10729   N MEDICARE PART B       Dosik, Zonia         *** 000891    HOME VISIT EST         150.51
05/31/19   05/30/19   11334   N MEDICARE PART B       Dosik, Zonia              000891   HOME VISIT EST         150.51


Selected 2 companies. (Insurance Only) PATRICE TORRENCE, DPM
                            Case 19-12804-JKO       Doc 60
                                                        48   Filed 07/08/19
                                                                   06/17/19       Page 49
                                                                                       14 of 66
                                                                                             31
                    Claims Never Sent Ledger Report Run 06-13-2019
 DONE DT_SV CLM TY                    BILLED TO         PATIENT            * CHART         DESCRIPTION        AMOUNT
                                                                                   Range = 01/01/19 - 05/31/19 Page: 2

06/10/19     03/29/19   10827   N MEDICARE PART B       Drel, Ada            ** 000965     HOME VISIT EST         150.51
  03/09/19   03/07/19   10726   N MEDICARE PART B       Encarnacion, Miguel *** 003073     HOME VISIT EST         135.94
  05/17/19   05/16/19   11239   N MEDICARE PART B       Encarnacion, Miguel       003073   HOME VISIT EST         135.94
  02/06/19   02/05/19   10454   N MEDICARE PART B       Eyzaguirre, Liliana  **** 000626   HOME VISIT EST          97.76
  04/26/19   04/25/19   11040   N MEDICARE PART B       Eyzaguirre, Liliana  * 000626      HOME VISIT EST         150.51
  03/09/19   03/07/19   10730   N MEDICARE PART B       Fainzilberg, Liza    *** 000667    HOME VISIT EST          97.76
  02/28/19   02/26/19   10639   N MEDICARE PART B       Feldman, Elliott     *** 001022    HOME VISIT EST         227.43
  05/08/19   05/07/19   11146   N MEDICARE PART B       Feldman, Elliott     * 001022      HOME VISIT EST         214.75
  03/06/19   03/04/19   10694   N MEDICARE PART B       Fernandez, Nelsa     *** 001172    DOMICIL/REST           162.87
  05/07/19   05/06/19   11132   N MEDICARE PART B       Fernandez, Nelsa     * 001172      DOMICIL/REST           110.12
  02/23/19   02/21/19   10603   N MEDICARE PART B       Fernandez-Fondeur, J *** 001234    HOME VISIT EST         150.51
  05/03/19   05/02/19   11104   N MEDICARE PART B       Fernandez-Fondeur, J * 001234      HOME VISIT EST         223.72
  02/06/19   02/05/19   10460   N MEDICARE PART B       Ferrans, Ana         **** 002988   DOMICIL/REST           110.12
  05/28/19   05/24/19   11292   N MEDICARE PART B       FOMON, SHIRLEY            003246   HOME VISIT - SUBSEQU   145.72
  04/03/19   04/01/19   10840   N MEDICARE PART B       Francis, Nancy       ** 003210     DOMICIL/REST           214.05
  05/31/19   05/30/19   11323   N MEDICARE PART B       Francis, Nancy            003210   DOMICIL/REST           110.12
  03/14/19   03/12/19   10756   N MEDICARE PART B       Galperin, Eva        *** 001585    HOME VISIT EST         150.51
  05/08/19   05/07/19   11164   N MEDICARE PART B       Galperin, Eva        * 001585      HOME VISIT EST          97.76
  05/31/19   05/30/19   11331   N MEDICARE PART B       Galperin, Eva             001585   HOME VISIT EST         223.72
  06/01/19   05/31/19   11343   N MEDICARE PART B       GENTES, ROBERT            003241   HOME VISIT - SUBSEQU   145.72
  06/01/19   05/31/19   11342   N MEDICARE PART B       GENTES, ROBERTA           003236   HOME VISIT - SUBSEQU   145.72
  02/14/19   02/12/19   10536   N MEDICARE PART B       Giampocaro, Giusppa **** 002977    HOME VISIT EST         150.51
  04/24/19   04/23/19   11022   N MEDICARE PART B       Giampocaro, Giusppa * 002977       HOME VISIT EST         150.51
  03/21/19   03/15/19   10772   N MEDICARE PART B       Gil, Antonio         ** 003186     HOME VISIT - SUBSEQU   145.72
  05/16/19   05/15/19   11230   N MEDICARE PART B       Gil, Antonio              003186   HOME VISIT EST         150.51
  05/03/19   05/02/19   11111   N MEDICARE PART B       GODOY, REINA         * 003223      HOME VISIT - SUBSEQU   218.93
  02/26/19   02/25/19   10630   N MEDICARE PART B       Golphin, Richard     *** 002848    HOME VISIT EST         150.51
  04/30/19   04/29/19   11071   N MEDICARE PART B       Golphin, Richard     * 002848      HOME VISIT EST         150.51
  03/01/19   02/27/19   10656   N MEDICARE PART B       Gonzalez, Miriam     *** 001302    HOME VISIT EST.        202.66
  05/09/19   05/08/19   11182   N MEDICARE PART B       Gonzalez, Miriam     * 001302      HOME VISIT EST         150.51
  02/20/19   02/19/19   10586   N MEDICARE PART B       Guimoye, Rosa        *** 000349    HOME VISIT EST         150.51
  05/01/19   04/30/19   11089   N MEDICARE PART B       Guimoye, Rosa        * 000349      HOME VISIT EST         150.51
  01/17/19   01/15/19   10292   N MEDICARE PART B       Gutierrez, Isabel    **** 000428   DOMICIL/REST           162.87
  05/07/19   05/06/19   11129   N MEDICARE PART B       Gutierrez, Isabel    * 000428      DOMICIL/REST           162.87
  05/31/19   05/30/19   11320   N MEDICARE PART B       Hernandez, Luis           003251   HOME VISIT-NEW PT- L   204.39
  02/06/19   02/04/19   10448   N MEDICARE PART B       Isaac, Waida         **** 001286   HOME VISIT EST         150.51
  04/09/19   04/08/19   10893   N MEDICARE PART B       Isaac, Waida         ** 001286     HOME VISIT EST         150.51
  02/06/19   02/04/19   10450   N MEDICARE PART B       JEAN-PIERRE, CELANIS **** 003151   HOME VISIT - SUBSEQU   145.72
  04/09/19   04/08/19   10895   N MEDICARE PART B       JEAN-PIERRE, CELANIS ** 003151     HOME VISIT EST         150.51
  05/14/19   05/13/19   11207   N MEDICARE PART B       Johnson, William     * 003216      HOME VISIT EST          97.76
  05/24/19   05/22/19   11268   N MEDICARE PART B       Johnson, William          003216   HOME VISIT EST          97.76
  03/06/19   03/04/19   10680   N MEDICARE PART B       Joseph, Dieugrand    *** 000973    HOME VISIT EST         150.51
  05/07/19   05/06/19   11122   N MEDICARE PART B       Joseph, Dieugrand    * 000973      HOME VISIT EST         150.51
  03/14/19   03/12/19   10752   N MEDICARE PART B       Joseph, Hedy         *** 001009    DOMICIL/REST           162.87
  05/15/19   05/14/19   11221   N MEDICARE PART B       Joseph, Hedy              001009   DOMICIL/REST           162.87
  05/08/19   05/07/19   11161   N MEDICARE PART B       Kayzerman, Ida       * 001483      HOME VISIT EST         223.72
  02/02/19   01/31/19   10428   N MEDICARE PART B       Kolosov, Alexander   **** 003165   HOME VISIT - SUBSEQU   145.72
  05/08/19   05/07/19   11148   N MEDICARE PART B       Kolosov, Alexander   * 003165      HOME VISIT EST         150.51
  02/02/19   01/31/19   10427   N MEDICARE PART B       Kolosova, Inna       **** 000577   HOME VISIT EST.        202.66
  05/08/19   05/07/19   11147   N MEDICARE PART B       Kolosova, Inna       * 000577      HOME VISIT EST         150.51
  01/17/19   01/15/19   10294   N MEDICARE PART B       Lang, Maria          **** 001546   DOMICIL/REST           162.87
  05/07/19   05/06/19   11131   N MEDICARE PART B       Lang, Maria          * 001546      DOMICIL/REST           110.12
  05/31/19   05/30/19   11330   N MEDICARE PART B       Lavrov, Borislav          000356   HOME VISIT EST         150.51
  03/13/19   03/13/19   10737   N MEDICARE PART B       Lawrence, Marilyn    *** 000383    HOME VISIT EST         150.51
  05/14/19   05/13/19   11196   N MEDICARE PART B       Lawrence, Marilyn    * 000383      HOME VISIT EST.        202.66
  01/25/19   01/18/19   10328   N MEDICARE PART B       LAZARUS, LILLIAN **** 003150       HOME VISIT - SUBSEQU   145.72
  04/25/19   04/24/19   11032   N MEDICARE PART B       LAZARUS, LILLIAN * 003150          HOME VISIT EST         150.51
  02/06/19   02/05/19   10456   N MEDICARE PART B       Leal, Dionisia       **** 002858   DOMICIL/REST           110.12
  04/17/19   04/16/19   10973   N MEDICARE PART B       Leal, Dionisia       * 002858      DOMICIL/REST           162.87
  02/08/19   02/06/19   10472   N MEDICARE PART B       Leon, Helena         **** 003027   HOME VISIT EST         223.72
  02/28/19   02/27/19   10646   N MEDICARE PART B       Leon, Helena         *** 003027    HOME VISIT EST         236.43
  04/22/19   04/19/19   10998   N MEDICARE PART B       Leon, Helena         * 003027      HOME VISIT EST         150.51
  05/09/19   05/08/19   11181   N MEDICARE PART B       Lopez, Fabiola       * 001608      HOME VISIT EST         150.51
  02/02/19   01/31/19   10422   N MEDICARE PART B       Lopez, Teresa        **** 002875   HOME VISIT EST         349.68
  04/12/19   04/11/19   10933   N MEDICARE PART B       Lopez, Teresa        ** 002875     HOME VISIT EST          97.76


  Selected 2 companies. (Insurance Only) PATRICE TORRENCE, DPM
                            Case 19-12804-JKO       Doc 60
                                                        48   Filed 07/08/19
                                                                   06/17/19        Page 50
                                                                                        15 of 66
                                                                                              31
                    Claims Never Sent Ledger Report Run 06-13-2019
 DONE DT_SV CLM TY                    BILLED TO         PATIENT            * CHART           DESCRIPTION        AMOUNT
                                                                                    Range = 01/01/19 - 05/31/19 Page: 3

02/02/19     01/31/19   10421   N MEDICARE PART B       Machado, Gudelia       **** 002873   HOME VISIT EST         150.51
  04/12/19   04/11/19   10932   N MEDICARE PART B       Machado, Gudelia       ** 002873     HOME VISIT EST         150.51
  02/06/19   02/04/19   10444   N MEDICARE PART B       Machado, Irsa          **** 000777   HOME VISIT EST         227.43
  04/09/19   02/18/19   10889   N MEDICARE PART B       Machado, Irsa          *** 000777    HOME VISIT, ESTBLISH   190.24
  02/06/19   02/04/19   10443   N MEDICARE PART B       MACKO, STEVEN          **** 003155   HOME VISIT - SUBSEQU   145.72
  04/09/19   04/08/19   10887   N MEDICARE PART B       MACKO, STEVEN          ** 003155     HOME VISIT EST         150.51
  01/19/19   01/16/19   10295   N MEDICARE PART B       Mantilla, Walkiria     **** 001251   HOME VISIT EST         150.51
  04/05/19   04/03/19   10851   N MEDICARE PART B       Mantilla, Walkiria     ** 001251     HOME VISIT EST         150.51
  03/06/19   03/04/19   10686   N MEDICARE PART B       Martinez, Ada          *** 003115    DOMICIL/REST           162.87
  05/07/19   05/06/19   11137   N MEDICARE PART B       Martinez, Ada          * 003115      DOMICIL/REST           162.87
  03/08/19   03/06/19   10708   N MEDICARE PART B       Martinez, Fabio        *** 002839    HOME VISIT EST         150.51
  05/16/19   05/15/19   11223   N MEDICARE PART B       Martinez, Fabio             002839   HOME VISIT EST         150.51
  02/06/19   02/04/19   10447   N MEDICARE PART B       Martinez, Gladys       **** 001591   HOME VISIT EST         150.51
  04/09/19   04/08/19   10891   N MEDICARE PART B       Martinez, Gladys       ** 001591     HOME VISIT EST         150.51
  02/01/19   01/30/19   10416   N MEDICARE PART B       Masin, Shirley         **** 002746   HOME VISIT EST         150.51
  04/11/19   04/10/19   10920   N MEDICARE PART B       Masin, Shirley         ** 002746     HOME VISIT EST         150.51
  02/19/19   02/15/19   10562   N MEDICARE PART B       Mechetner, Mina        *** 000759    HOME VISIT EST         150.51
  04/27/19   04/26/19   11054   N MEDICARE PART B       Mechetner, Mina        * 000759      HOME VISIT EST         150.51
  05/24/19   05/23/19   11275   N MEDICARE PART B       Mera, Hilda                 003124   HOME VISIT EST         214.75
  04/22/19   04/19/19   11003   N MEDICARE PART B       MILLER, BERNARD        * 003203      HOME VISIT - SUBSEQU   145.72
  02/13/19   02/11/19   10531   N MEDICARE PART B       Milshteyn, Olga        **** 002098   HOME VISIT EST         150.51
  04/16/19   04/15/19   10961   N MEDICARE PART B       Milshteyn, Olga        * 002098      HOME VISIT EST         150.51
  05/30/19   01/17/19   10317   N MEDICARE PART B       Miranda, Armando       **** 003153   HOME VISIT EST         150.51
  05/30/19   02/28/19   10695   N MEDICARE PART B       Miranda, Armando       *** 003153    HOME VISIT EST         150.51
  05/24/19   05/22/19   11266   N MEDICARE PART B       Montiel, Edy                003252   HOME VISIT-NEW PT- L   204.39
  02/06/19   02/05/19   10451   N MEDICARE PART B       Mooney, Ethel          **** 002379   HOME VISIT EST.        202.66
  04/17/19   04/16/19   10964   N MEDICARE PART B       Mooney, Ethel          * 002379      HOME VISIT EST.        202.66
  03/05/19   02/28/19   10659   N MEDICARE PART B       Morales Portales, Ja   *** 003144    HOME VISIT EST         150.51
  04/12/19   04/11/19   10930   N MEDICARE PART B       Morales Portales, Ja   ** 003144     HOME VISIT EST         223.72
  02/06/19   02/04/19   10449   N MEDICARE PART B       Morales, Isabel        **** 002398   HOME VISIT EST         150.51
  04/09/19   04/08/19   10894   N MEDICARE PART B       Morales, Isabel        ** 002398     HOME VISIT EST         150.51
  02/16/19   02/14/19   10550   N MEDICARE PART B       Morales, Martha        *** 003135    HOME VISIT EST.        149.91
  01/29/19   01/24/19   10356   N MEDICARE PART B       Mosheyev, Umanel       **** 002836   HOME VISIT EST         150.51
  03/27/19   03/25/19   10791   N MEDICARE PART B       Mosheyev, Umanel       ** 002836     HOME VISIT EST         150.51
  05/06/19   05/03/19   11119   N MEDICARE PART B       Munoz, Cecilia         * 002605      HOME VISIT EST         150.51
  04/26/19   04/25/19   11045   N MEDICARE PART B       Nalbandyan, Yuliya     * 002709      HOME VISIT EST         150.51
  05/24/19   05/23/19   11284   N MEDICARE PART B       Nalbandyan, Yuliya          002709   HOME VISIT EST          97.76
  03/28/19   03/26/19   10801   N MEDICARE PART B       Nalbandyan, Yuri       ** 002706     HOME VISIT EST         150.51
  05/24/19   05/23/19   11285   N MEDICARE PART B       Nalbandyan, Yuri            002706   HOME VISIT EST          97.76
  03/06/19   03/04/19   10687   N MEDICARE PART B       Nunez, Teolinda        *** 003191    DOMICIL/REST           214.05
  05/07/19   05/06/19   11140   N MEDICARE PART B       Nunez, Teolinda        * 003191      DOMICIL/REST           162.87
  02/26/19   02/25/19   10631   N MEDICARE PART B       Oliphant, Michael      *** 001685    HOME VISIT EST         150.51
  04/30/19   04/29/19   11072   N MEDICARE PART B       Oliphant, Michael      * 001685      HOME VISIT EST         150.51
  01/25/19   01/23/19   10351   N MEDICARE PART B       Olivera, Angel         **** 001686   HOME VISIT EST.        202.66
  03/29/19   03/27/19   10814   N MEDICARE PART B       Olivera, Angel         ** 001686     HOME VISIT EST.        202.66
  05/30/19   05/29/19   11313   N MEDICARE PART B       Olivera, Angel              001686   HOME VISIT EST.        202.66
  01/16/19   01/14/19   10277   N MEDICARE PART B       Peguero, Mercedes      **** 001705   HOME VISIT EST         214.75
  04/22/19   04/19/19   11004   N MEDICARE PART B       Peguero, Mercedes      * 001705      HOME VISIT EST         300.64
  05/21/19   05/20/19   11260   N MEDICARE PART B       Peguero, Mercedes           001705   HOME VISIT EST          97.76
  05/21/19   05/20/19   11259   N MEDICARE PART B       Peguero, Negia              003244   HOME VISIT - SUBSEQU   145.72
  02/26/19   02/25/19   10625   N MEDICARE PART B       Perez Fernandez, Jos   *** 001814    HOME VISIT EST         150.51
  04/30/19   04/29/19   11068   N MEDICARE PART B       Perez Fernandez, Jos   * 001814      HOME VISIT EST         223.72
  03/05/19   02/28/19   10665   N MEDICARE PART B       Petrosova, Lyudmila    *** 001887    HOME VISIT EST         150.51
  04/26/19   04/25/19   11048   N MEDICARE PART B       Petrosova, Lyudmila    * 001887      HOME VISIT EST          97.76
  03/08/19   03/06/19   10718   N MEDICARE PART B       Plumas, Maria          *** 002166    HOME VISIT EST         214.75
  05/24/19   05/22/19   11270   N MEDICARE PART B       Plumas, Maria               002166   HOME VISIT EST         150.51
  02/13/19   02/11/19   10520   N MEDICARE PART B       Plummer, Michelle      **** 002898   HOME VISIT EST         223.72
  04/16/19   04/15/19   10952   N MEDICARE PART B       Plummer, Michelle      * 002898      HOME VISIT EST.        202.66
  03/01/19   02/27/19   10657   N MEDICARE PART B       Porro, Olga            *** 002263    HOME VISIT EST.        202.66
  03/29/19   03/27/19   10818   N MEDICARE PART B       Porro, Olga            ** 002263     HOME VISIT EST          97.76
  03/06/19   03/04/19   10679   N MEDICARE PART B       Powell, Stevell        *** 002908    HOME VISIT EST         150.51
  04/11/19   03/05/19   10704   N MEDICARE PART B       Prophete, Altina       *** 003129    DOMICIL/REST           162.87
  05/08/19   05/07/19   11155   N MEDICARE PART B       Prophete, Altina       * 003129      DOMICIL/REST           110.12
  01/16/19   01/14/19   10279   N MEDICARE PART B       Punjwani, Noorjahan    **** 002782   HOME VISIT EST         150.51
  04/22/19   04/19/19   11006   N MEDICARE PART B       Punjwani, Noorjahan    * 002782      HOME VISIT EST         150.51


  Selected 2 companies. (Insurance Only) PATRICE TORRENCE, DPM
                            Case 19-12804-JKO       Doc 60
                                                        48   Filed 07/08/19
                                                                   06/17/19        Page 51
                                                                                        16 of 66
                                                                                              31
                    Claims Never Sent Ledger Report Run 06-13-2019
 DONE DT_SV CLM TY                    BILLED TO         PATIENT            * CHART           DESCRIPTION        AMOUNT
                                                                                    Range = 01/01/19 - 05/31/19 Page: 4

01/25/19     01/22/19   10343   N MEDICARE PART B       Purcell, Clara Elden   **** 003050   DOMICIL/REST           110.12
  03/07/19   03/05/19   10705   N MEDICARE PART B       Purcell, Clara Elden   *** 003050    DOMICIL/REST           110.12
  05/08/19   05/07/19   11156   N MEDICARE PART B       Purcell, Clara Elden   * 003050      DOMICIL/REST           162.87
  02/05/19   02/01/19   10436   N MEDICARE PART B       Purcell, Rita          **** 003094   HOME VISIT EST         150.51
  04/02/19   03/29/19   10824   N MEDICARE PART B       Purcell, Rita          ** 003094     HOME VISIT EST         150.51
  06/01/19   05/31/19   11339   N MEDICARE PART B       Purcell, Rita               003094   HOME VISIT EST         150.51
  05/10/19   05/09/19   11190   N MEDICARE PART B       Quintero, Danay        * 003242      HOME VISIT - SUBSEQU   218.93
  01/16/19   01/14/19   10276   N MEDICARE PART B       Ramirez, Carmen        **** 002982   HOME VISIT EST         150.51
  04/19/19   04/18/19   10994   N MEDICARE PART B       Ramirez, Carmen        * 002982      HOME VISIT EST         150.51
  05/21/19   05/20/19   11258   N MEDICARE PART B       Ramirez, Carmen             002982   HOME VISIT EST          97.76
  02/20/19   02/18/19   10572   N MEDICARE PART B       Rivera, Felicita       *** 002653    HOME VISIT EST         150.51
  04/23/19   04/22/19   11014   N MEDICARE PART B       Rivera, Felicita       * 002653      HOME VISIT EST         150.51
  04/10/19   02/05/19   10469   N MEDICARE PART B       Roberson, Mary         **** 002806   DOMICIL/REST           162.87
  04/10/19   04/09/19   10912   N MEDICARE PART B       Roberson, Mary         ** 002806     DOMICIL/REST           162.87
  02/28/19   02/26/19   10644   N MEDICARE PART B       Rodelo, Leonardo       *** 003023    HOME VISIT EST         150.51
  05/10/19   05/09/19   11188   N MEDICARE PART B       Rodelo, Leonardo       * 003023      HOME VISIT EST         150.51
  03/06/19   03/04/19   10684   N MEDICARE PART B       Rodriguez, Lidia       *** 002086    DOMICIL/REST           162.87
  05/07/19   05/06/19   11136   N MEDICARE PART B       Rodriguez, Lidia       * 002086      DOMICIL/REST           162.87
  03/06/19   03/04/19   10688   N MEDICARE PART B       Romero, Felicia        *** 003192    DOMICIL/REST           214.05
  05/07/19   05/06/19   11138   N MEDICARE PART B       Romero, Felicia        * 003192      DOMICIL/REST           162.87
  01/30/19   01/28/19   10397   N MEDICARE PART B       Roque, Eduardo         **** 002984   HOME VISIT EST         214.75
  04/03/19   04/01/19   10835   N MEDICARE PART B       Roque, Eduardo         ** 002984     HOME VISIT EST         227.43
  03/13/19   03/12/19   10746   N MEDICARE PART B       Ross, Joe              *** 002464    HOME VISIT EST         150.51
  05/15/19   05/14/19   11211   N MEDICARE PART B       Ross, Joe                   002464   HOME VISIT EST         150.51
  03/13/19   03/11/19   10740   N MEDICARE PART B       Rozenman, Mark         *** 002625    HOME VISIT EST         150.51
  05/14/19   05/13/19   11197   N MEDICARE PART B       Rozenman, Mark         * 002625      HOME VISIT EST         150.51
  02/13/19   02/11/19   10525   N MEDICARE PART B       Rudakov, Gary          **** 003168   HOME VISIT - SUBSEQU   145.72
  04/16/19   04/15/19   10956   N MEDICARE PART B       Rudakov, Gary          * 003168      HOME VISIT EST         150.51
  04/03/19   04/01/19   10838   N MEDICARE PART B       Sacco, Gyselle         ** 003209     DOMICIL/REST           214.05
  05/31/19   05/30/19   11324   N MEDICARE PART B       Sacco, Gyselle              003209   DOMICIL/REST           110.12
  02/14/19   02/12/19   10541   N MEDICARE PART B       Sager, Eleanor         **** 001996   HOME VISIT EST         150.51
  04/24/19   04/23/19   11027   N MEDICARE PART B       Sager, Eleanor         * 001996      HOME VISIT EST         150.51
  01/16/19   01/14/19   10280   N MEDICARE PART B       Santiago Gonzalez, C   **** 003035   HOME VISIT EST         150.51
  02/08/19   02/06/19   10473   N MEDICARE PART B       Santiesteban, Violet   **** 002236   HOME VISIT EST         150.51
  04/22/19   04/19/19   10999   N MEDICARE PART B       Santiesteban, Violet   * 002236      HOME VISIT EST         150.51
  05/31/19   05/30/19   11321   N MEDICARE PART B       Sarraulte, Gloria           003253   HOME VISIT-NEW PT- L   268.63
  01/31/19   01/29/19   10402   N MEDICARE PART B       Shivdhar, Chanmoni     **** 002821   HOME VISIT EST         150.51
  04/10/19   04/09/19   10899   N MEDICARE PART B       Shivdhar, Chanmoni     ** 002821     HOME VISIT EST         150.51
  02/09/19   02/07/19   10496   N MEDICARE PART B       Shnayder, Sofa         **** 002200   HOME VISIT EST         150.51
  04/12/19   04/11/19   10937   N MEDICARE PART B       Shnayder, Sofa         ** 002200     HOME VISIT EST         150.51
  01/29/19   01/25/19   10387   N MEDICARE PART B       Smelyanskiy, Genokh    **** 002588   HOME VISIT EST         150.51
  04/02/19   03/29/19   10829   N MEDICARE PART B       Smelyanskiy, Genokh    ** 002588     HOME VISIT EST         150.51
  04/27/19   04/26/19   11059   N MEDICARE PART B       Smelyanskiy, Genokh    * 002588      HOME VISIT EST          97.76
  05/28/19   05/24/19   11294   N MEDICARE PART B       Smelyanskiy, Genokh         002588   HOME VISIT EST.        149.91
  02/13/19   02/11/19   10532   N MEDICARE PART B       Stremouskaya, Tatian   **** 002343   HOME VISIT EST         150.51
  04/16/19   04/15/19   10962   N MEDICARE PART B       Stremouskaya, Tatian   * 002343      HOME VISIT EST         150.51
  04/30/19   04/29/19   11079   N MEDICARE PART B       Stubbs, Aaron          * 002395      HOME VISIT EST         150.51
  01/23/19   01/18/19   10326   N MEDICARE PART B       Taflya, Naum           **** 002631   HOME VISIT EST          97.76
  04/02/19   03/29/19   10830   N MEDICARE PART B       Taflya, Naum           ** 002631     HOME VISIT EST.        202.66
  04/28/19   04/26/19   11064   N MEDICARE PART B       Taflya, Naum           * 002631      HOME VISIT EST          97.76
  05/28/19   05/24/19   11296   N MEDICARE PART B       Taflya, Naum                002631   HOME VISIT EST          97.76
  02/14/19   02/12/19   10539   N MEDICARE PART B       Tarlova, Victoria      **** 001762   HOME VISIT EST         223.72
  04/24/19   04/23/19   11025   N MEDICARE PART B       Tarlova, Victoria      * 001762      HOME VISIT EST         227.43
  02/08/19   02/06/19   10484   N MEDICARE PART B       Thurston, Jeffrey      **** 002976   HOME VISIT EST         150.51
  04/18/19   04/17/19   10986   N MEDICARE PART B       Thurston, Jeffrey      * 002976      HOME VISIT EST         150.51
  01/25/19   01/23/19   10353   N MEDICARE PART B       Trice, Gloria          **** 003085   HOME VISIT EST         150.51
  04/05/19   04/03/19   10857   N MEDICARE PART B       Trice, Gloria          ** 003085     HOME VISIT EST         150.51
  05/30/19   05/29/19   11316   N MEDICARE PART B       Trice, Gloria               003085   HOME VISIT EST          97.76
  01/25/19   01/23/19   10352   N MEDICARE PART B       Trice, James           **** 003084   HOME VISIT EST         150.51
  04/05/19   04/03/19   10856   N MEDICARE PART B       Trice, James           ** 003084     HOME VISIT EST         150.51
  05/30/19   05/29/19   11317   N MEDICARE PART B       Trice, James                003084   HOME VISIT EST          97.76
  02/20/19   02/18/19   10575   N MEDICARE PART B       Urmeneta, Luis         *** 003176    HOME VISIT - SUBSEQU   145.72
  04/23/19   04/22/19   11017   N MEDICARE PART B       Urmeneta, Luis         * 003176      HOME VISIT EST         214.75
  03/09/19   03/07/19   10720   N MEDICARE PART B       Valle, Amailia         *** 001832    HOME VISIT EST         150.51
  05/17/19   05/16/19   11242   N MEDICARE PART B       Valle, Amailia              001832   HOME VISIT EST         150.51


  Selected 2 companies. (Insurance Only) PATRICE TORRENCE, DPM
                             Case 19-12804-JKO        Doc 60
                                                          48      Filed 07/08/19
                                                                        06/17/19     Page 52
                                                                                          17 of 66
                                                                                                31
                     Claims Never Sent Ledger Report Run 06-13-2019
 DONE DT_SV CLM TY                   BILLED TO               PATIENT           * CHART       DESCRIPTION           AMOUNT
                                                                                      Range = 01/01/19 - 05/31/19 Page: 5

05/30/19      01/17/19   10320 N MEDICARE PART B             Vera, Estela           **** 003154 HOME VISIT EST           150.51
  03/05/19 02/28/19      10661 N MEDICARE PART B             Vera, Estela           *** 003154 HOME VISIT EST             97.76
  01/17/19 01/15/19      10291 N MEDICARE PART B             Vigoa, Carmen          **** 003074 DOMICIL/REST             162.87
  05/07/19 05/06/19      11127 N MEDICARE PART B             Vigoa, Carmen          * 003074 DOMICIL/REST                162.87
  03/06/19 03/01/19      10676 N MEDICARE PART B             Volpova, Rimma         *** 002175 HOME VISIT EST            150.51
  05/18/19 05/17/19      11253 N MEDICARE PART B             Volpova, Rimma              002175 HOME VISIT EST           150.51
  04/25/19 01/16/19      10301 N MEDICARE PART B             Walker, George         **** 002205 DOMICIL/REST             162.87
  04/25/19 04/24/19      11030 N MEDICARE PART B             Walker, George         * 002205 DOMICIL/REST                162.87
  04/17/19 04/16/19      10971 N MEDICARE PART B             Warren, Fannie         * 003211 HOME VISIT - SUBSEQU        145.72
  05/17/19 05/16/19      11234 N MEDICARE PART B             Weisz, Terry                003232 HOME VISIT - SUBSEQU     145.72
  02/26/19 02/25/19      10633 N MEDICARE PART B             Williams, Audrey       *** 001868 HOME VISIT EST            150.51
  04/30/19 04/29/19      11073 N MEDICARE PART B             Williams, Audrey       * 001868 HOME VISIT EST              150.51
  02/26/19 02/25/19      10632 N MEDICARE PART B             Williams, Lesley       *** 001976 HOME VISIT EST            150.51
  04/30/19 04/29/19      11074 N MEDICARE PART B             Williams, Lesley       * 001976 HOME VISIT EST              150.51
  01/29/19 01/24/19      10357 N MEDICARE PART B             Yashaeva, Tamara       **** 002835 HOME VISIT EST           150.51
  03/27/19 03/25/19      10790 N MEDICARE PART B             Yashaeva, Tamara       ** 002835 HOME VISIT EST             150.51
  01/16/19 01/14/19      10275 N MEDICARE PART B             Yaster, Sally          **** 002415 HOME VISIT EST           150.51
  02/19/19 02/15/19      10567 N MEDICARE PART B             Yevdayev, Nellya       *** 002468 HOME VISIT EST            150.51
  02/19/19 02/15/19      10565 N MEDICARE PART B             Yevdayev, Nobert       *** 002474 HOME VISIT EST            150.51
  06/06/19 01/23/19      10348 N MEDICARE PART B             Zavulunov, Yevgeniya **** 002675 HOME VISIT EST              97.76
        Cur: $6,192.41        30+: $12,125.27      60+: $6,391.21          90+: $8,910.48        120+: $10,795.82
                                                             280 Items                   ** MEDICARE PART B            44,415.19
                                                                                                 Total Receivables     44,415.19
                                                                                                 Current 1-30 Days      6,192.41
                                                                                                     31-59 Days        12,125.27
                                                                                                     60-89 Days         6,391.21
                                                                                                     90-120Days         8,910.48
                                                                                                      120+ Days        10,795.82

PRI ONLY




  Selected 2 companies. (Insurance Only) PATRICE TORRENCE, DPM
                             Case 19-12804-JKO             Doc 60
                                                               48      Filed 07/08/19
                                                                             06/17/19        Page 53
                                                                                                  18 of 66
                                                                                                        31
                                                                                  009854759123
                                                                                                                Page 1 of 6

           P.O. Box 521599     Miami, FL 33152-1599                                   Statement Date: May 31, 2019
                                                                                      Account Number: ********9123

                                                                                            Customer Service Information

                 >003762 3022806 0001 008229 1OZ                                           Client Care:       877-779-BANK (2265)
                 PATRICE M TORRENCE DPM LLC
                 DEBTOR-IN-POSSESSION
                 CASE # 19-12804-JKO                                                       Web Site:          www.bankunited.com
                 330 NW 49TH AVE
                 PLANTATION FL 33317                                                       Bank Address:      BankUnited
,,




                                                                                                              P.O. Box 521599
                                                                                                              Miami, FL 33152-1599


                                                                                  0000000                       N

                                       Customer Message Center

                                       Introducing our new fraud text alert service! With BankUnited’s fraud monitoring
                                       service, keeping your debit card safe is as easy as sending a text.




         DIP NON INT BUSINESS DDA Account ********9123
         Account Summary
         Statement Balance as of 04/30/2019                                                                                      $6,603.81
                  Plus                                    4   Deposits and Other Credits                                        $27,198.05
                  Less                                   45   Withdrawals, Checks, and Other Debits                             $25,778.36
                  Less                                        Service Charge                                                          $0.00
                  Plus                                        Interest Paid                                                           $0.00
         Statement Balance as of 05/31/2019                                                                                      $8,023.50


         Activity By Date
         Date            Description                                           Withdrawals                 Deposits                Balance
         05/01/2019      AMZN MKTP US*MZ6188                                        $119.98                                      $6,483.83
                          AMZN.COM/BILL WA 1405
                          DDA RF#061524 AMZN MKTP
         05/01/2019      AMZN MKTP US*MZ6KM1                                          $32.98                                     $6,450.85
                          AMZN.COM/BILL WA 1405
                          DDA RF#092709 AMZN MKTP
         05/01/2019      GILL PODIATRY SUPPL                                        $204.27                                      $6,246.58
                          STRONGSVILLE OH 1405
                          DDA RF#060019 GILL PODIA
         05/01/2019      SHELL SERVICE STATI                                          $50.00                                     $6,196.58




                                                           BankUnited, N.A.

                                                                                                       03762 3022806 010467 020933 0001/0004
                 Case 19-12804-JKO       Doc 60
                                             48   Filed 07/08/19
                                                        06/17/19    Page 54
                                                                         19 of 66
                                                                               31
                                                           009854759123
                                                                                Page 2 of 6


                                                               Statement Date: May 31, 2019
                                                              Account Number: ********9123




Activity By Date
Date         Description                                 Withdrawals        Deposits            Balance
              MIAMI FL 1405
              PIN RF#021752 SHELL SERV
05/01/2019   GMF Lease     WU GMFLeas                       $1,290.57                          $4,906.01
              PATRICE TORRENCE
05/02/2019   SIR SPEEDY                                       $67.41                           $4,838.60
              954-5842850 FL 1405
              DDA RF#010382 SIR SPEEDY
05/02/2019   WALMART.COM 8009666                              $31.43                           $4,807.17
              800-966-6546 AR 1405
              DDA RF#079350 WALMART.CO
05/03/2019   SHELL SERVICE STATI                              $55.38                           $4,751.79
              PLANTATION FL 1405
              PIN RF#009895 SHELL SERV
05/03/2019   Withdrawal                                      $500.00                           $4,251.79
05/06/2019   SHELL SERVICE STATI                              $54.78                           $4,197.01
              DAVIE FL 1405
              PIN RF#007464 SHELL SERV
05/06/2019   CHECK #102                                      $450.00                           $3,747.01
05/06/2019   CHECK #105                                     $1,098.93                          $2,648.08
05/07/2019   *BROWARD & 441                                  $160.00                           $2,488.08
              FORT LAUDERDA FL 1405
              ATM RF#266898 BANK OF AM
05/07/2019   SURCHARGE RF266898                                $3.00                           $2,485.08
              *BROWARD & 441
              FORT LAUDERDA FL 1405
05/09/2019   SUNPASS*ACC14305600                              $25.00                           $2,460.08
              888-865-5352 FL 1405
              DDA RF#057360 SUNPASS*AC
05/09/2019   CHECK #106                                     $1,132.86                          $1,327.22
05/10/2019   Customer Deposit                                                $163.00           $1,490.22
05/10/2019   Customer Deposit                                              $14,176.93         $15,667.15
05/10/2019   Withdrawal                                     $2,100.00                         $13,567.15
05/10/2019   CHECK #109                                     $3,000.00                         $10,567.15
05/13/2019   2901 S UNIVERSITY D                            $1,487.56                          $9,079.59
              DAVIE FL 1405




                                         BankUnited, N.A.
                             Case 19-12804-JKO          Doc 60
                                                            48   Filed 07/08/19
                                                                       06/17/19    Page 55
                                                                                        20 of 66
                                                                                              31
                                                                          009854759123
                                                                                                  Page 3 of 6

           P.O. Box 521599    Miami, FL 33152-1599                            Statement Date: May 31, 2019
                                                                             Account Number: ********9123




         Activity By Date
         Date         Description                                       Withdrawals          Deposits                Balance
,,




                        PIN RF#913100822417 FIRESTONE2
         05/13/2019   DOLLARTREE 10153 W                                     $20.84                                $9,058.75
                        SUNRISE FL 1405
                        PIN RF#535233 DOLLARTREE
         05/13/2019   MULTISPACE PRKG MET                                     $1.50                                $9,057.25
                        FORT LAUDERDA FL 1405
                        DDA RF#001066 MULTISPACE
         05/13/2019   RACETRAC665 00006                                      $62.29                                $8,994.96
                        FORT LAUDERDA FL 1405
                        DDA RF#083131 RACETRAC66
         05/14/2019   VITALITY MEDICAL IN                                    $95.46                                $8,899.50
                        801-7334449 UT 1405
                        DDA RF#039023 VITALITY M
         05/14/2019   CHECK #107                                            $600.00                                $8,299.50
         05/14/2019   AETNA SM GRP         CIP SM GRP                      $1,069.28                               $7,230.22
                        82842190
                        DR PATRICE TORRENCE
         05/15/2019   SUNSHINE 103                                           $61.81                                $7,168.41
                        NORTH MIAMI FL 1405
                        PIN RF#700856 SUNSHINE 1
         05/16/2019   ICS SOFTWARE LTD ACH Debit                            $599.00                                $6,569.41
                        5216632693
                        Patrice Torrence
         05/17/2019   Customer Deposit                                                      $4,495.31             $11,064.72
         05/17/2019   Withdrawal                                           $2,166.17                               $8,898.55
         05/17/2019   BANKRS INS         PAYMENTS                            $61.00                                $8,837.55
                        PATRICE TORRENCE
         05/20/2019   WAWA 5232                                              $57.23                                $8,780.32
                        FT LAUDERDALE FL 1405
                        PIN RF#091094 WAWA 5232
         05/20/2019   CHECK #110                                           $1,103.85                               $7,676.47
         05/20/2019   CHECK #111                                           $1,132.86                               $6,543.61
         05/22/2019   COMCAST BROWARD CS                                    $241.96                                $6,301.65
                        800-266-2278 FL 1405
                        DDA RF#051654 COMCAST BR




                                                        BankUnited, N.A.

                                                                                         03762 3022806 010468 020935 0002/0004
                    Case 19-12804-JKO     Doc 60
                                              48   Filed 07/08/19
                                                         06/17/19    Page 56
                                                                          21 of 66
                                                                                31
                                                            009854759123
                                                                                 Page 4 of 6


                                                                Statement Date: May 31, 2019
                                                               Account Number: ********9123




Activity By Date
Date         Description                                  Withdrawals        Deposits            Balance
05/23/2019   NATIONAL BACKGROUND                               $94.00                           $6,207.65
              WESTERVILLE OH 1405
              DDA RF#001689 NATIONAL B
05/23/2019   6921 W BROWARD BLVD                               $11.00                           $6,196.65
              PLANTATION FL 1405
              PIN RF#523493 PUBLIX
05/23/2019   CHECK #112                                      $3,000.00                          $3,196.65
05/24/2019   Customer Deposit                                                $8,362.81         $11,559.46
05/24/2019   RACETRAC665                                       $40.28                          $11,519.18
              FT LAUDERDAL FL 1405
              PIN RF#061264 RACETRAC66
05/28/2019   AT&T*BILL PAYMENT                                $291.45                          $11,227.73
              800-288-2020 GA 1405
              DDA RF#083514 AT&T*BILL
05/28/2019   PICA          BILL PAY                          $1,380.37                          $9,847.36
              3553106
              Patrice M Torrence DPM
05/28/2019   CHECK #108                                       $450.00                           $9,397.36
05/29/2019   2990 W BROWARD BLV                                $54.09                           $9,343.27
              FORT LAUDERDA FL 1405
              PIN RF#085846931159 7-ELEVEN
05/29/2019   GMF Lease       WU GMFLeas                      $1,290.57                          $8,052.70
              PATRICE TORRENCE
05/30/2019   SUNPASS*ACC14305600                               $25.00                           $8,027.70
              888-865-5352 FL 1405
              DDA RF#007310 SUNPASS*AC
05/30/2019   MB-PARKING PARKMOBI                                $3.35                           $8,024.35
              www.parkmobil FL 1405
              DDA RF#000145 MB-PARKING
05/30/2019   MB-PARKING PARKMOBI                                $0.85                           $8,023.50
              www.parkmobil FL 1405
              DDA RF#000030 MB-PARKING



Check Transactions




                                          BankUnited, N.A.
                               Case 19-12804-JKO            Doc 60
                                                                48       Filed 07/08/19
                                                                               06/17/19        Page 57
                                                                                                    22 of 66
                                                                                                          31
                                                                                      009854759123
                                                                                                                   Page 5 of 6

           P.O. Box 521599      Miami, FL 33152-1599                                       Statement Date: May 31, 2019
                                                                                           Account Number: ********9123




         Check #       Date         Amount         Check #       Date            Amount        Check #         Date          Amount
         102           05/06         $450.00       107           05/14           $600.00       110             05/20       $1,103.85
         105*          05/06       $1,098.93       108           05/28           $450.00       111             05/20       $1,132.86
,,




         106           05/09       $1,132.86       109           05/10      $3,000.00          112             05/23       $3,000.00

                                      Items denoted with an "*" indicate processed checks out of sequence.


         Balances by Date
         Date      Balance               Date     Balance                Date      Balance                 Date        Balance
         04/30     $6,603.81             05/07    $2,485.08              05/15     $7,168.41               05/23       $3,196.65
         05/01     $4,906.01             05/09    $1,327.22              05/16     $6,569.41               05/24       $11,519.18
         05/02     $4,807.17             05/10    $10,567.15             05/17     $8,837.55               05/28       $9,397.36
         05/03     $4,251.79             05/13    $8,994.96              05/20     $6,543.61               05/29       $8,052.70
         05/06     $2,648.08             05/14    $7,230.22              05/22     $6,301.65               05/30       $8,023.50



         Other Balances
         Minimum Balance this Statement Period                                                                                      $1,327.22




                               At BankUnited, we want to make sure that using your debit card is always as safe and
                               convenient as possible. That’s why we’re launching fraud text alerts as part of our ongoing
                               fraud monitoring program. If we have your mobile phone number on file, you will be
                               automatically enrolled in our fraud text alert service. To learn more about our new service,
                               please call us at 1-877-779-2265.




                                                              BankUnited, N.A.

                                                                                                         03762 3022806 010469 020937 0003/0004
                   Case 19-12804-JKO            Doc 60
                                                    48      Filed 07/08/19
                                                                  06/17/19       Page 58
                                                                                      23 of 66
                                                                                            31
                                                                        009854759123
                                                                                                 Page 6 of 6


                                                                            Statement Date: May 31, 2019
                                                                            Account Number: ********9123




__________________________________________________________________

If your account does not balance please check the following carefully:
Have you entered the amount of each check in your checkbook register?
Are the amounts of your deposits and other additions entered in your checkbook register the same as those on this
statement?
Have you checked all additions and subtractions in your checkbook register?
Have you carried the correct balance forward when starting a new page in your checkbook register?


IN CASE OF QUESTIONS OR ERRORS ABOUT YOUR STATEMENT:
                                           Page
PLEASE CALL (TOLL FREE) 1-877-779-BANK (2265) OR2WRITE
                                                  Ba0cker
                                                       USPage
                                                          AT:

                                         BankUnited Operations / EFT Error
                                     7815 NW 148th ST, Miami Lakes, FL 33016

For Consumer Customers Only
Please contact us if you think your statement is wrong or if you need additional information about a transaction. We
must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem
appeared.
1. Tell us your name and account number.
2. Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe there
is an error or why you need further information.
3. Tell us the dollar amount of the suspected error.
You may be required to put your request in writing. We will investigate your complaint and will correct any error
promptly.

For Electronic Funds Transfers, if we take more than 10 business days to investigate and correct the error, (20
business days if you are a new customer for electronic funds transfers occurring during the first 30 days after the
first deposit is made to your account), we will recredit your consumer account for the amount you think is in error
(plus interest if your account earns interest), so that you will have the use of the money during the time it takes us
to complete our investigation.

For Substitute Checks, if we take more than 10 business days to investigate and correct the error, we will recredit
your consumer account for the amount of loss up to the lesser of $2,500.00 (plus interest if your account earns
interest) or the amount of the substitute check. If your account is new (30 days from the date your account was
established), has been subject to repeated overdrafts, or we believe the claim is fraudulent, we may delay the
availability of recredited funds until we determine the claim is valid or until the 45th day after the claim was
submitted.


__________________________________________________________________




                                               BankUnited, N.A.
                    Case 19-12804-JKO   Doc 60
                                            48   Filed 07/08/19
                                                       06/17/19    Page 59
                                                                        24 of 66
                                                                              31
,,




         #102   05/06/19         $450.00         #105             05/06/19               $1,098.93




         #106   05/09/19       $1,132.86         #107              05/14/19                 $600.00




         #108   05/28/19         $450.00         #109             05/10/19               $3,000.00




         #110   05/20/19       $1,103.85         #111             05/20/19               $1,132.86




                                                                         03762 3022806 010470 020939 0004/0004
           Case 19-12804-JKO   Doc 60
                                   48   Filed 07/08/19
                                              06/17/19   Page 60
                                                              25 of 66
                                                                    31




#112   05/23/19       $3,000.00
                              Case 19-12804-JKO                 Doc 60
                                                                    48     Filed 07/08/19
                                                                                 06/17/19        Page 61
                                                                                                      26 of 66
                                                                                                            31




P.O. Box 15284
Wilmington, DE 19850
                                                                                                Customer service information


                                                                                                1.888.BUSINESS (1.888.287.4637)

                                                                                                bankofamerica.com
  PATRICE M TORRENCE DBA
                                                                                                Bank of America, N.A.
  PATRICE M TORRENCE DPM
                                                                                                P.O. Box 25118
  330 NW 49TH AVE                                                                               Tampa, FL 33622-5118
  PLANTATION, FL 33317-2030




Your Business Fundamentals Checking
for May 1, 2019 to May 31, 2019                                                           Account number:                         6406
PATRICE M TORRENCE DBA                         PATRICE M TORRENCE DPM

Account summary
Beginning balance on May 1, 2019                                            -$0.99    # of deposits/credits: 36
Deposits and other credits                                               30,810.24    # of withdrawals/debits: 18
Withdrawals and other debits                                             -30,809.25   # of items-previous cycle¹: 1
Checks                                                                        -0.00   # of days in cycle: 31
Service fees                                                                  -0.00   Average ledger balance: $1,672.89
Ending balance on May 31, 2019                                              $0.00     ¹Includes checks paid,deposited items&other debits




PULL: E CYCLE: 62 SPEC: E DELIVERY: E TYPE:   IMAGE: B BC: FL                                                                   Page 1 of 6
                        Case 19-12804-JKO
                             19-12     KO             Doc 60
                                                          48       Filed 07/08/19
                                                                         06/17/19        Page 62
                                                                                              27 of 66
                                                                                                    31
PATRICE M TORRENCE DBA ! Account #              6406 ! May 1, 2019 to May 31, 2019


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
        why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a financial center for information.


© 2019 Bank of America Corporation




                                                                                                                  Page 2 of 6
                         Case 19-12804-JKO       Doc 60
                                                     48      Filed 07/08/19
                                                                   06/17/19          Page 63
                                                                                          28 of 66
                                                                                                31

                                                                                     Your checking account
PATRICE M TORRENCE DBA ! Account #         6406 ! May 1, 2019 to May 31, 2019




Deposits and other credits
Date       Description                                                                                               Amount

05/01/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             571.39
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/02/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             183.86
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/03/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                                28.37
           ID:1362739571 CCD PMT INFO:TRN*1*9432214569*1362739571*000036273\

05/06/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                          3,277.44
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/07/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                          3,345.81
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/07/19   UNITEDHEALTHCARE DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                                37.16
           ID:1411289245 CCD PMT INFO:TRN*1*1TR33329687*1411289245*000087726\

05/08/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             322.26
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/09/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             222.72
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/09/19   UnitedHealthcare DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                               109.60
           ID:1111187726 CCD PMT INFO:TRN*1*1433825000*1411289245*000087726\

05/09/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                                75.21
           ID:1362739571 CCD PMT INFO:TRN*1*9433719901*1362739571*000036273\

05/10/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                          6,310.71
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/10/19   PALMETTO GBA DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE              PATRICE    CO                        214.84
           ID:9000000096 CCD PMT INFO:TRN*1*XXXXXXXXX*1571062326~

05/10/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                                  4.24
           ID:1362739571 CCD PMT INFO:TRN*1*9434063297*1362739571*000036273\

05/13/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             598.84
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/14/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE         PATRICE    CO                             661.35
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~
                                                                                                     continued on the next page




                                                                                                     Page 3 of 6
                         Case 19-12804-JKO      Doc 60
                                                    48      Filed 07/08/19
                                                                  06/17/19          Page 64
                                                                                         29 of 66
                                                                                               31
PATRICE M TORRENCE DBA ! Account #        6406 ! May 1, 2019 to May 31, 2019




Deposits and other credits - continued
Date       Description                                                                                        Amount

05/15/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     1,491.54
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/16/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       484.92
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/16/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                            69.41
           ID:1362739571 CCD PMT INFO:TRN*1*9435555121*1362739571*000036273\

05/16/19   CHECKCARD 0515 AMZN MKTP US AMZN.COM/B AMZN.COM/BILLWA 7443106913508300059                             17.95

05/17/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       731.13
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/17/19   UHC OF FL DUAL DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                              52.72
           ID:6723957101 CCD PMT INFO:TRN*1*2019051512801109*1591293865*000004 567\

05/20/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       548.86
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~
05/21/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     1,394.89
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/21/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                        143.07
           ID:1362739571 CCD PMT INFO:TRN*1*9436727929*1362739571*000036273\

05/21/19   UHC OF FL DUAL DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                               0.29
           ID:6723957101 CCD PMT INFO:TRN*1*2019051816600378*1591293865*000004 567\

05/21/19   UHC OF FL DUAL DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                               0.29
           ID:6723957101 CCD PMT INFO:TRN*1*2019051816600379*1591293865*000004 567\

05/22/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     1,097.93
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/23/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     1,002.24
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/23/19   AARP Supplementa DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                        195.95
           ID:1362739571 CCD PMT INFO:TRN*1*9437445687*1362739571*000036273\

05/24/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     4,010.53
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/28/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                     1,477.41
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/29/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       687.93
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/29/19   UHC OF FL DUAL DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                              58.23
           ID:6723957101 CCD PMT INFO:TRN*1*2019052516800639*1591293865*000004 567\

05/30/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       706.68
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/31/19   FCSO, INC.   DES:HCCLAIMPMT ID:1588702195 INDN:TORRENCE        PATRICE    CO                       652.40
           ID:6593514335 PPD PMT INFO:TRN*1*XXXXXXXXX*1593514335~

05/31/19   UHC OF FL DUAL DES:HCCLAIMPMT ID:XXXXXXXXX INDN:Patrice M Torrence DPM CO                              22.07
           ID:6723957101 CCD PMT INFO:TRN*1*2019053016200873*1591293865*000004 567\

Total deposits and other credits                                                                        $30,810.24




                                                                                                    Page 4 of 6
                          Case 19-12804-JKO         Doc 60
                                                        48      Filed 07/08/19
                                                                      06/17/19         Page 65
                                                                                            30 of 66
                                                                                                  31

                                                                                       Your checking account
PATRICE M TORRENCE DBA ! Account #            6406 ! May 1, 2019 to May 31, 2019




Withdrawals and other debits
Date        Description                                                                                         Amount
05/03/19    HUMANA, INC. DES:INS PYMT ID:140800171001140 INDN:800505PATRICE M                CO                  -78.57
            ID:9040604802 PPD
05/06/19    OnStar         DES:Bundled Sv ID:4236165 INDN:PATRICE*TORRENCE         CO ID:0000253963              -38.24
            TEL
05/07/19    AVMED INC.    DES:AVMED INC ID:M41338217229 INDN:PATRICE TORRENCE              CO                   -658.97
            ID:1911718107 WEB
05/10/19    FL TLR cash withdrawal from CHK 6406                                                             -13,860.11
05/17/19    FL TLR cash withdrawal from CHK 6406                                                               -4,107.86
05/21/19    PRINCIPAL-CCA DES:PRIN FINAN ID:352911800300113 INDN:PATRICE M TORRENCE               CO            -250.00
            ID:9INDCCAEFT PPD
05/24/19    FL TLR cash withdrawal from CHK 6406                                                               -8,094.06
05/31/19    FL TLR cash withdrawal from CHK 6406                                                               -3,474.27
Card account # XXXX XXXX XXXX 2500
05/06/19    CHECKCARD 0503 SXM*SIRIUSXM.COM/ACCT 888-635-5144 NY 24692169123100267711022                         -28.83
            RECURRING CKCD 4899 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/09/19    CHECKCARD 0508 AMZN MKTP US*MN6PZ7O90 AMZN.COM/BILLWA                                                -17.95
            24431069128083711106382 CKCD 5942 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/09/19    CHECKCARD 0509 EQUIFAX CONSUMER 866-640-2273 GA 24692169129100613364355                              -19.95
            RECURRING CKCD 7321 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/21/19    CHECKCARD 0520 MYFAX *PROTUS IP SOLN 866-563-9212 CA 24692169140100264200010                         -15.00
            RECURRING CKCD 5968 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/23/19    CHECKCARD 0522 MICROSOFT *OFFICE 365 msbill.info WA 24204299142000150250646                              -9.99
            RECURRING CKCD 4816 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/24/19    CHECKCARD 0523 AYNAX.COM AYNAX.COM PA 24492159143637362548329 RECURRING                              -25.00
            CKCD 7399 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/28/19    CHECKCARD 0525 Amazon Prime Amzn.com/billWA 24692169145100337771018 RECURRING                       -120.41
            CKCD 5968 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/28/19    CHECKCARD 0526 AMZN DIGITAL*MN23P92D2 888-802-3080 WA 24431069146083703921499                            -7.91
            CKCD 5818 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/30/19    CHECKCARD 0529 APL*ITUNES.COM/BILL 866-712-7753 CA 24692169149100529775500                               -0.99
            RECURRING CKCD 5735 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
05/30/19    CHECKCARD 0529 TOWN OF SURFSIDE PRK AP SURFSIDE          FL 24210739150286410404547                      -1.14
            CKCD 7523 XXXXXXXXXXXX2500 XXXX XXXX XXXX 2500
Subtotal for card account # XXXX XXXX XXXX 2500                                                              -$247.17
Total withdrawals and other debits                                                                        -$30,809.25




                                                                                                       Page 5 of 6
                           Case 19-12804-JKO                    Doc 60
                                                                    48     Filed 07/08/19
                                                                                 06/17/19            Page 66
                                                                                                          31 of 66
                                                                                                                31
PATRICE M TORRENCE DBA ! Account #                       6406 ! May 1, 2019 to May 31, 2019




Service fees
  Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

                                                 Total for this period               Total year-to-date

  Total Overdraft fees                                  $0.00                             $35.00

  Total NSF: Returned Item fees                         $0.00                             $70.00

  We want to help you avoid overdraft and returned item fees. Here are a few ways to manage your account and stay on top
  of your balance:
        - Set up Overdraft Protection in Online Banking to avoid declined transactions and save on overdraft fees
        - Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
  Please call us or visit us if you have any questions or to discuss your options.
  (footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
  message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.

The Monthly Fee on your Business Fundamentals Checking account was waived for the statement period ending 04/30/19. A check mark
below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.
        $250+ in new net purchases on a linked Business debit card

        $250+ in new net purchases on a linked Business credit card

        $3,000+ minimum daily balance in primary checking account

        $5,000+ average monthly balance in primary checking account

        $15,000+ combined average monthly balance in linked business accounts

        enrolled in Business Advantage Relationship Rewards

For information on how to open a new product, link an existing service to your account, or about Business Advantage Relationship
Rewards please call 1.888.BUSINESS or visit bankofamerica.com/smallbusiness.



Daily ledger balances
Date                               Balance ($)       Date                               Balance($)    Date                            Balance ($)

05/01                                 570.40         05/13                                598.84      05/22                           2,920.33
05/02                                 754.26         05/14                              1,260.19      05/23                           4,108.53
05/03                                 704.06         05/15                              2,751.73      05/24                                0.00
05/06                               3,914.43         05/16                              3,324.01      05/28                           1,349.09
05/07                               6,638.43         05/17                                   0.00     05/29                           2,095.25
05/08                               6,960.69         05/20                                548.86      05/30                           2,799.80
05/09                               7,330.32         05/21                              1,822.40      05/31                                0.00
05/10                                   0.00




                                                                                                                            Page 6 of 6
